Exhibit 10.1
EXECUTION COPY
U.S. $500,000,000
CREDIT AGREEMENT
Dated as of May 26, 2011
Among
COOPER INDUSTRIES PLC
COOPER US INC.
as Borrowers
and
THE OTHER SUBSIDIARY GUARANTORS NAMED HEREIN
as Subsidiary Guarantors
and

THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
and
CITIBANK, N.A.
as Administrative Agent
PNC BANK, NATIONAL ASSOCIATION
as Syndication Agent
and
CITIGROUP GLOBAL MARKETS INC.
and
PNC CAPITAL MARKETS LLC
as Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I
       
 
       
SECTION 1.01. Certain Defined Terms
    6  
 
       
SECTION 1.02. Computation of Time Periods
    20  
 
       
SECTION 1.03. Accounting Terms
    20  
 
       
ARTICLE II
       
 
       
SECTION 2.01. The Advances and Letters of Credit
    20  
 
       
SECTION 2.02. Making the Advances
    21  
 
       
SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit
    22  
 
       
SECTION 2.04. Fees
    23  
 
       
SECTION 2.05. Termination or Reduction of the Commitments
    24  
 
       
SECTION 2.06. Repayment of Advances and Letter of Credit Drawings
    25  
 
       
SECTION 2.07. Interest on Advances
    25  
 
       
SECTION 2.08. Interest Rate Determination
    26  
 
       
SECTION 2.09. Optional Conversion of Advances
    27  
 
       
SECTION 2.10. Optional Prepayments of Advances
    27  
 
       
SECTION 2.11. Increased Costs and Additional Interest
    28  
 
       
SECTION 2.12. Illegality
    29  
 
       
SECTION 2.13. Payments and Computations
    29  
 
       
SECTION 2.14. Taxes
    30  
 
       
SECTION 2.15. Sharing of Payments, Etc.
    33  
 
       
SECTION 2.16. Evidence of Debt
    33  
 
       
SECTION 2.17. Use of Proceeds
    34  
 
       
SECTION 2.18. Increase in the Aggregate Commitments
    34  
 
       
SECTION 2.19. Extension of Termination Date
    36  

2



--------------------------------------------------------------------------------



 



         
SECTION 2.20. Defaulting Lenders
    37  
 
       
SECTION 2.21. Mitigation Obligations; Replacement of Lenders
    39  
 
       
ARTICLE III
       
 
       
SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01
    40  
 
       
SECTION 3.02. Conditions Precedent to Each Borrowing, Issuance, Commitment
Increase and Extension Date
    41  
 
       
SECTION 3.03. Determinations Under Section 3.01
    41  
 
       
ARTICLE IV
       
 
       
SECTION 4.01. Representations and Warranties of the Company
    42  
 
       
ARTICLE V
       
 
       
SECTION 5.01. Affirmative Covenants
    43  
 
       
SECTION 5.02. Negative Covenants
    46  
 
       
SECTION 5.03. Financial Covenant
    48  
 
       
ARTICLE VI
       
 
       
SECTION 6.01. Events of Default
    48  
 
       
SECTION 6.02. Actions in Respect of the Letters of Credit upon Default
    50  
 
       
ARTICLE VII
       
 
       
SECTION 7..01. Unconditional Guaranty; Limitation of Liability
    51  
 
       
SECTION 7.02. Guaranty Absolute
    51  
 
       
SECTION 7.03. Waivers and Acknowledgments
    52  
 
       
SECTION 7.04. Subrogation
    53  
 
       
SECTION 7.05. Subordination
    53  
 
       
SECTION 7.06. Continuing Guaranty; Assignments
    54  
 
       
ARTICLE VIII
       
 
       
SECTION 8.01. Appointment and Authority
    55  
 
       
SECTION 8.02. Rights as a Lender
    55  

3



--------------------------------------------------------------------------------



 



         
SECTION 8.03. Exculpatory Provisions
    55  
 
       
SECTION 8.04. Reliance by Agent
    56  
 
       
SECTION 8.05. Delegation of Duties
    56  
 
       
SECTION 8.06. Resignation of Agent
    57  
 
       
SECTION 8.08. Non-Reliance on Agent and Other Lenders
    58  
 
       
SECTION 8.09. No Other Duties, etc
    58  
 
       
ARTICLE IX
       
 
       
SECTION 9.01. Amendments, Etc.
    58  
 
       
SECTION 9.02. Notices, Etc.
    58  
 
       
SECTION 9.03. No Waiver; Remedies
    60  
 
       
SECTION 9.04. Costs and Expenses
    60  
 
       
SECTION 9.05. Right of Set-off
    62  
 
       
SECTION 9.06. Binding Effect
    62  
 
       
SECTION 9.07. Assignments and Participations
    62  
 
       
SECTION 9.08. Confidentiality
    66  
 
       
SECTION 9.09. Governing Law
    66  
 
       
SECTION 9.10. Execution in Counterparts
    66  
 
       
SECTION 9.11. Judgment
    66  
 
       
SECTION 9.12. Jurisdiction, Etc.
    67  
 
       
SECTION 9.13. No Liability of the Issuing Banks
    67  
 
       
SECTION 9.14. Patriot Act Notice
    68  
 
       
SECTION 9.15. Power of Attorney
    68  
 
       
SECTION 9.16. No Fiduciary Duty
    68  
 
       
SECTION 9.17. Waiver of Jury Trial
    1  

4



--------------------------------------------------------------------------------



 



Schedules
Schedule I — Commitments
Schedule 5.02(a) — Existing Liens
Exhibits

         
Exhibit A
  —   Form of Note  
Exhibit B
  —   Form of Notice of Borrowing  
Exhibit C
  —   Form of Assignment and Assumption  
Exhibit D
  —   Form of Opinion of Counsel for the Loan Parties

5



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
Dated as of May 26, 2011
          COOPER INDUSTRIES PLC, an Irish company (the “Company”), COOPER US
INC., a Delaware corporation (“Cooper US”), the Subsidiary Guarantors named
herein, the banks, financial institutions and other institutional lenders (the
“Initial Lenders”) and issuers of letters of credit (“Initial Issuing Banks”)
listed on Schedule I hereto, PNC BANK, NATIONAL ASSOCIATION, as syndication
agent, and CITIBANK, N.A. (“Citibank”), as administrative agent (the “Agent”)
for the Lenders (as hereinafter defined), agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Agent.
     “Advance” means an advance by a Lender to any Borrower as part of a
Borrowing and refers to a Base Rate Advance or a Eurodollar Rate Advance (each
of which shall be a “Type” of Advance).
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
     “Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank at its office at 1615 Brett Road, Building #3, New Castle, Delaware
19720, Account No. 36852248, Attention: Bank Loan Syndications or such other
account of the Agent as is designated in writing from time to time by the Agent
to the Company and the Lenders for such purpose.
     “Agreement Value” means, for each Hedge Agreement, on any date of
determination, an amount determined by the Agent equal to the amount, if any,
that would be payable by any Loan Party or any of its Subsidiaries to its
counterparty to such Hedge Agreement in accordance with its terms as if (i) such
Hedge Agreement was being terminated early on such date of determination,
(ii) such Loan Party or Subsidiary was the sole “Affected Party” and (iii) the
Agent was the sole party determining such payment amount.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

6



--------------------------------------------------------------------------------



 



     “Applicable Margin” means (a) for any Eurodollar Rate Advance, a percentage
per annum equal to the Market Rate Spread on the Spread Determination Date for
such Advance and (b) for any Base Rate Advance, a rate per annum that is 100
basis points lower than the Market Rate Spread on the Spread Determination Date
for such Advance; provided that in no event shall the Applicable Margin for Base
Rate Advances be lower than 0.00%.
     “Applicable Percentage” means, as of any date a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

          Public Debt Rating   Applicable    S&P/Moody’s   Percentage
Level 1 A+ / A1 or above
    0.080 %
Level 2 A / A2
    0.100 %
Level 3 A- / A3
    0.125 %
Level 4 BBB+ / Baa1
    0.175 %
Level 5 Lower than Level 4
    0.250 %

     “Assignment and Assumption” means an Assignment and Assumption entered into
by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.
     “Assuming Lender” has the meaning specified in Section 2.18(d).
     “Assumption Agreement” has the meaning specified in Section 2.18(d)(ii).
     “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
     “Bankruptcy Law” means any proceeding of the type referred to in Section
6.01(e) or Title 11, U.S. Code, or any similar foreign, federal or state law for
the relief of debtors.
     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the highest of:
     (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate;
     (b) 1/2 of one percent per annum above the Federal Funds Rate; and
     (c) the British Bankers Association Interest Settlement Rate applicable to
Dollars for a period of one month (“One Month LIBOR”) plus 1.00% (for the
avoidance of doubt, One Month LIBOR for any day shall be based on the rate
appearing on Reuters LIBOR01 Page (or other commercially available source
providing such quotations as designated by the Agent from time to time) at
approximately 11:00 a.m. London time on such day).

7



--------------------------------------------------------------------------------



 



     “Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).
     “Borrowers” means, collectively, the Company and Cooper US.
     “Borrowing” means a borrowing consisting of simultaneous Advances of the
same Type made by each of the Lenders.
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, Business Day also includes a day on
which dealings are carried on in the London interbank market.
     “Cash Collateralize” means, in respect of an obligation, provide and pledge
(as a first priority perfected security interest) cash collateral in Dollars, at
a location and pursuant to documentation in form and substance satisfactory to
the Agent and each Issuing Bank (and “Cash Collateralization” has a
corresponding meaning).
     “Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.
     “Commitment Date” has the meaning specified in Section 2.18(b).
     “Commitment Increase” has the meaning specified in Section 2.18(a).
     “Consenting Lender” has the meaning specified in Section 2.19(b).
     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
     “Consolidated Subsidiary” means any Subsidiary (whether now existing or
hereafter organized or acquired) which was at December 31, 2010, or which at any
time thereafter is, consolidated with the Company in any consolidated financial
statement furnished to any Lender.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.08 or
2.09.
     “Debt” means at any time capitalized lease obligations and debt created,
issued, guaranteed (whether directly, or indirectly by way of agreement,
contingent or otherwise, to purchase, to provide funds for payment, to supply
funds to or otherwise invest in the debtor, or otherwise to assure the creditor
against loss), incurred or assumed for money borrowed or for the deferred (for
91 days or more) purchase price of property or services purchased, excluding,
however, accounts payable (other than for borrowed money or for such deferred
purchase price) and accrued expenses incurred in the ordinary course of
business, obligations created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), and
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit.
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

8



--------------------------------------------------------------------------------



 



     “Defaulting Lender” means at any time, subject to Section 2.20(c), (i) any
Lender that has failed for three or more Business Days to comply with its
obligations under this Agreement to make an Advance or to make a payment to an
Issuing Bank in respect of drawing under a Letter of Credit or make any other
payment due hereunder (each, a “funding obligation”), unless such Lender has
notified the Agent and the Company in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding has
not been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Agent, the Company and an Issuing Bank in writing,
or has stated publicly, that it does not intend to comply with its funding
obligations hereunder, unless such writing or statement states that such
position is based on such Lender’s determination that one or more conditions
precedent to funding cannot be satisfied (which conditions precedent, together
with the applicable default, if any, will be specifically identified in such
writing or public statement), (iii) any Lender that has defaulted on its funding
obligations under other loan agreements or credit agreements generally under
which it has commitments to extend credit or that has notified, or whose Parent
Company has notified, the Agent or the Company in writing, or has stated
publicly, that it does not intend to comply with its funding obligations under
loan agreements or credit agreements generally, (iv) any Lender that has, for
three or more Business Days after written request of the Agent or the Company,
failed to confirm in writing to the Agent and the Company that it will comply
with its prospective funding obligations hereunder (provided that such Lender
will cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Agent’s and the Company’s receipt of such written confirmation), or (v) any
Lender with respect to which, or with respect to which the Parent Company of
which, a Lender Insolvency Event has occurred and is continuing; provided that a
Lender Insolvency Event shall not be deemed to occur with respect to a Lender
solely as a result of the acquisition or maintenance of an ownership interest in
such Lender or Parent Company (directly or indirectly) by a governmental
authority or instrumentality thereof where such action does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under any of clauses (i) through (v) above will be conclusive and binding absent
manifest error, and such Lender will be deemed to be a Defaulting Lender
(subject to Section 2.20(c)) upon notification of such determination by the
Agent to the Company, the Issuing Banks and the Lenders.
     “Dollars” and the “$” sign each means lawful currency of the United States
of America.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.
     “Effective Date” has the meaning specified in Section 3.01.
     “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Agent, each Issuing Bank and, unless an
Event of Default has occurred and is continuing at the time any assignment is
effected in accordance with Section 9.07 or Assumption Agreement is entered into
in accordance with Section 2.18(d), the Company, such approval not to be
unreasonably withheld or delayed; provided, however, that no natural person and
neither the Company nor an Affiliate of the Company shall qualify as an Eligible
Assignee.

9



--------------------------------------------------------------------------------



 



     “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
     “Environmental Law” means any federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, judgment, decree or judicial or
agency interpretation, policy or guidance relating to pollution or protection of
the environment, health, safety or natural resources, including, without
limitation, those relating to the use, handling, transportation, treatment,
storage, disposal, release or discharge of Hazardous Materials.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of Cooper US’s controlled group, or under common control with Cooper
US, within the meaning of Section 414 of the Internal Revenue Code.
     “ERISA Event” means (a) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC;
(b) the application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the withdrawal by Cooper US or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (e) the conditions for the imposition of a lien
under Section 303(k) of ERISA shall have been met with respect to any Plan;
(f) a determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA); or (g) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, a Plan.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” in its
Administrative Questionnaire delivered to the Agent, or such other office of
such Lender as such Lender may from time to time specify to the Company and the
Agent.
     “Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum (rounded upward to the nearest whole multiple of 1/100 of
1% per annum) appearing on Reuters

10



--------------------------------------------------------------------------------



 



LIBOR01 Page (or any successor page) as the London interbank offered rate for
deposits in Dollars at approximately 11:00 A.M. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period or, if for any reason such rate is not available, the average
(rounded upward to the nearest whole multiple of 1/100 of 1% per annum, if such
average is not such a multiple) of the rate per annum at which deposits in
Dollars is offered by the principal office of each of the Reference Banks in
London, England to prime banks in the London interbank market at 11:00 A.M.
(London time) two Business Days before the first day of such Interest Period in
an amount substantially equal to such Reference Bank’s Eurodollar Rate Advance
comprising part of such Borrowing to be outstanding during such Interest Period
and for a period equal to such Interest Period. If the Reuters LIBOR01 Page (or
any successor page) is unavailable, the Eurodollar Rate for any Interest Period
for each Eurodollar Rate Advance comprising part of the same Borrowing shall be
determined by the Agent on the basis of applicable rates furnished to and
received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period, subject, however, to the provisions of
Section 2.08.
     “Eurodollar Rate Advance” means an Advance that bears interest as provided
in Section 2.07(a)(ii).
     “Eurodollar Rate Reserve Percentage” for any Interest Period for any
Eurodollar Rate Advance made by any Lender means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurodollar Rate Advances is determined) having a term equal
to such Interest Period.
     “Events of Default” has the meaning specified in Section 6.01.
     “Extension Date” has the meaning specified in Section 2.19(b).
     “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code,
including any regulations or official interpretations thereof.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
     “Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Ratable Share of the
aggregate Available Amount of outstanding Letters of Credit and Advances made by
such Issuing Bank in accordance with Section 2.03 that have not been funded by
the Lenders (collectively, “L/C Exposure”) with respect to Letters of Credit
issued by such Issuing Bank other than L/C Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

11



--------------------------------------------------------------------------------



 



     “GAAP” has the meaning specified in Section 1.03.
     “Guaranteed Obligations” has the meaning specified in Section 7.01.
     “Hazardous Materials” means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.
     “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements.
     “Increase Date” has the meaning specified in Section 2.18(a).
     “Increasing Lender” has the meaning specified in Section 2.18(b).
     “Information” has the meaning specified in Section 9.08.
     “Information Memorandum” means the information memorandum dated April 28,
2011, as modified and supplemented prior to the date hereof, used by the Agent
in connection with the syndication of the Commitments.
     “Initial Issuing Bank” has the meaning specified in the first paragraph
hereof.
     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower requesting such Borrowing pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
such Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two, three or six months, as the applicable
Borrower may, upon notice received by the Agent not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:
     (a) the Borrowers may not select any Interest Period that ends after the
latest Termination Date;
     (b) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
     (c) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

12



--------------------------------------------------------------------------------



 



     (d) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Issuance” with respect to any Letter of Credit means the issuance,
amendment, renewal or extension of such Letter of Credit.
     “Issuing Bank” means an Initial Issuing Bank or any Eligible Assignee to
which a portion of the Letter of Credit Commitment hereunder has been assigned
pursuant to Section 9.07 or any other Lender appointed by the Company so long as
such Eligible Assignee or Lender expressly agrees to perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as an Issuing Bank and notifies the Agent of its
Letter of Credit Commitment and its Applicable Lending Office (which information
shall be recorded by the Agent in the Register), for so long as such Initial
Issuing Bank, Eligible Assignee or Lender, as the case may be, shall have a
Letter of Credit Commitment.
     “L/C Cash Collateral Account” means an interest bearing cash collateral
account to be established and maintained by the Agent, over which the Agent
shall have sole dominion and control, upon terms as may be satisfactory to the
Agent and the Company.
     “L/C Exposure” has the meaning specified in the definition of “Fronting
Exposure.”
     “L/C Related Documents” has the meaning specified in Section 2.06(b)(i).
     “Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.
     “Lenders” means each Initial Lender, each Issuing Bank, each Assuming
Lender that shall become a party hereto pursuant to Section 2.18 and each Person
that shall become a party hereto pursuant to Section 9.07.
     “Letter of Credit” has the meaning specified in Section 2.01(b).
     “Letter of Credit Agreement” has the meaning specified in Section 2.03(a).
     “Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrowers and their specified Subsidiaries in (a) the Dollar amount set
forth opposite the Issuing Bank’s name on Schedule I hereto under the caption
“Letter of Credit Commitment” or (b) if such Issuing Bank has entered into one
or more Assignment and Assumptions or has otherwise become an Issuing

13



--------------------------------------------------------------------------------



 



Bank after the date hereof, the Dollar amount set forth for such Issuing Bank in
the Register maintained by the Agent pursuant to Section 9.07(c) as such Issuing
Bank’s “Letter of Credit Commitment”, in each case as such amount may be reduced
prior to such time pursuant to Section 2.05.
     “Letter of Credit Facility” means, at any time, an amount equal to the
least of (a) the aggregate amount of the Issuing Banks’ Letter of Credit
Commitments at such time, (b) $25,000,000 and (c) the aggregate amount of the
Revolving Credit Commitments, as such amount may be reduced at or prior to such
time pursuant to Section 2.05.
     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
     “Loan Party” means the Company and each Subsidiary Guarantor.
     “Market Rate Spread” means, for any Advance, a rate per annum equal to the
credit default swap mid-rate spread of Cooper Industries, Ltd. or its successors
(“CIL”) interpolated from the Spread Determination Date for such Advance to the
latest Termination Date in effect on such Spread Determination Date (or, if the
period from such Spread Determination Date to such latest Termination Date is
less than one year, then the one-year credit default swap mid-rate spread of
CIL), in each case determined as of the close of business, New York time, on the
Business Day immediately prior to the applicable Spread Determination Date and
based on the credit default swap mid-rate spreads specified by Markit Group Ltd.
or any successor, subject to a minimum rate and a maximum rate as determined by
reference to the Public Debt Rating in effect on such date as set forth below:

                  Public Debt Rating            S&P/Moody’s   Minimum rate  
Maximum Rate
Level 1 A+ / A1 or above
    0.250 %     1.000 %
Level 2 A / A2
    0.375 %     1.125 %
Level 3 A- / A3
    0.500 %     1.250 %
Level 4 BBB+ / Baa1
    0.625 %     1.500 %
Level 5 Lower than Level 4
    0.750 %     1.750 %

     If CIL’s interpolated credit default swap spread, or one-year credit
default swap spread, as the case may be, as specified by Markit Group Ltd. (or
any successor) is unavailable, the Company and the Lenders shall negotiate in
good faith (for a period of up to thirty days after such spread becomes
unavailable (such thirty-day period, the “Negotiation Period”)) to agree on an
alternative method for establishing the Applicable Margin. The Applicable Margin
at any determination date thereof which falls during the Negotiation Period
shall be based upon the then most recently available quote of the Market Rate
Spread. If no such alternative method is agreed upon during the Negotiation
Period, the Applicable Margin at any determination date subsequent to the end of
the Negotiation Period shall be a rate per annum equal to the maximum rate

14



--------------------------------------------------------------------------------



 



applicable from time to time as determined in the immediately preceding
paragraph. If CIL’s interpolated credit default swap spread or one-year credit
default swap spread, as the case may be, again becomes available through Markit
Group Ltd. (or any successor), then Market Rate Spread shall be determined on
the basis of such credit default swap spread as set forth above.
     “Material Adverse Change” means any material adverse change in the
business, assets, financial condition or operations of the Company and its
Subsidiaries taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, financial condition or operations of the Company and its
Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or any
Lender under this Agreement or any Note or (c) the ability of the Loan Parties,
taken as a whole, to perform their obligations under this Agreement or any Note.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which Cooper US or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of Cooper US
or any ERISA Affiliate and at least one Person other than Cooper US and the
ERISA Affiliates or (b) was so maintained and in respect of which Cooper US or
any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in
the event such plan were to be terminated.
     “Non-Consenting Lender” has the meaning specified in Section 2.19(b).
     “Non-Defaulting Lender” means, at any time, a Lender that is not a
Defaulting Lender.
     “Note” means a promissory note of any Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of such
Borrower to such Lender resulting from the Advances made by such Lender to such
Borrower.
     “Notice of Issuance” has the meaning specified in Section 2.03(a).
     “Notice of Borrowing” has the meaning specified in Section 2.02(a).
     “Operating Earnings” means consolidated earnings of the Company and the
Consolidated Subsidiaries before income taxes, interest expense and general
corporate expenses, determined in accordance with GAAP, except that unrealized
appreciation in the value of investment in, and undistributed earnings of,
Subsidiaries not consolidated will not be included.
     “Parent Company” means, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender, or
if such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the shares of such Lender.

15



--------------------------------------------------------------------------------



 



     “Participant” has the meaning assigned to such term in clause (d) of
Section 9.07.
     “Participant Register” has the meaning assigned to such term in Section
9.06(c).
     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
     “Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that are not overdue or are being contested in good faith
by appropriate proceedings and for which appropriate reserves are maintained;
(c) pledges or deposits to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations; and
(d) easements, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Post-Petition Interest” has the meaning specified in Section 7.05.
     “Public Debt Rating” means, as of any date, the highest rating most
recently announced by either S&P or Moody’s, as the case may be, of (i) any
senior unsecured long-term debt for borrowed money of any Consolidated
Subsidiary which is fully guaranteed by the Company or (ii) the long-term
corporate credit of the Company. For purposes of the foregoing, (a) if only one
of S&P and Moody’s shall have in effect a Public Debt Rating, the minimum and
maximum Market Rate Spread and the Applicable Percentage shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the minimum and maximum Market Rate Spread and the
Applicable Percentage will be set in accordance with Level 5 under the
definition of “Market Rate Spread” or “Applicable Percentage”, as the case may
be; (c) if the ratings established by S&P and Moody’s shall fall within
different levels, the minimum and maximum Market Rate Spread and the Applicable
Percentage shall be based upon the higher rating unless the such ratings differ
by two or more levels, in which case the applicable level will be deemed to be
one level above the lower of such levels; (d) if any rating established by S&P
or Moody’s shall be changed, such change shall be effective as of the date on
which such change is first announced publicly by the rating agency making such
change; and (e) if S&P or Moody’s shall change the basis on which ratings are
established, each reference to the Public Debt Rating announced by S&P or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be.

16



--------------------------------------------------------------------------------



 



     “Qualifying Lender” means a Lender which at the time any payment of
interest is made hereunder, is beneficially entitled to the interest payable to
that Lender in respect of an Advance and is:

  (i)   an entity which is, pursuant to Section 9 of the Central Bank Act, 1971
of Ireland, licensed to carry on banking business in Ireland and whose
Applicable Lending Office is located in Ireland and which is carrying on a bona
fide banking business in Ireland for the purposes of Section 246(3)(a) of the
Taxes Consolidation Act 1997 of Ireland (the “TCA”) and which is regarded by the
Revenue Commissioners of Ireland as having made the loan for the purposes of
Section 246(3)(a) of the TCA; or     (ii)   an authorized credit institution
under the terms of the Codified Banking Directive (2000/12/EC) that has duly
established a branch in Ireland or has made all necessary notifications to its
home state competent authorities required thereunder in relation to its
intention to carry on banking business in Ireland and has its Applicable Lending
Office located in Ireland and which is regarded by the Revenue Commissioners of
Ireland as having made the loan for the purposes of Section 246(3)(a) of the
TCA; or     (iii)   a body corporate:

  (A)   that is resident for the purposes of tax in a Relevant Territory (being
(1) Member State of the European Union (other than Ireland) or (2) a country
with which Ireland has a double taxation agreement in force by virtue of
Section 826(1) of the TCA or (3) a country with which Ireland has signed such a
double taxation agreement which will come into force once all the ratification
procedures set out in Section 826(1) TCA have been completed) (residence for
these purposes to be determined in accordance with the laws of the Relevant
Territory of which the Lender claims to be resident) where that Relevant
Territory imposes a tax that generally applies to interest receivable in that
Relevant Territory by companies from sources outside that Relevant Territory; or
    (B)   where interest payable under this Agreement is exempted from the
charge to income tax under a double taxation treaty in force between Ireland and
the country in which the Lender is resident for tax purposes or would be
exempted from the charge to income tax under a double taxation treaty signed
between Ireland and the country in which the Lender is resident for tax purposes
if such double tax treaty had the force of law by virtue of Section 826(1) TCA;

provided that such body corporate does not have its Applicable Lending Office
located in Ireland; or

17



--------------------------------------------------------------------------------



 



  (iv)   (A) a Person that is incorporated in the US and subject to tax in the
US on its worldwide income or (B) a US limited liability company where the
ultimate recipients of the interest payable to such US limited liability company
are resident for tax purposes in the US and the business conducted through the
US limited liability company is so structured for market reasons and not for tax
avoidance purposes; provided that such Person or US limited liability company
does not provide its Commitment through or in connection with a branch or agency
in Ireland; or     (v)   a Treaty Lender where such Lender has applied for and
the Company has obtained authorization from the Irish Revenue Commissioners to
make payments without deduction of Irish tax, and where such authorization
remains in force and effect.

     “Ratable Share” of any amount means, with respect to any Lender at any
time, the product of such amount times a fraction the numerator of which is the
amount of such Lender’s Revolving Credit Commitment at such time (or, if the
Revolving Credit Commitments shall have been terminated pursuant to Section 2.05
or 6.01, such Lender’s Revolving Credit Commitment as in effect immediately
prior to such termination) and the denominator of which is the aggregate amount
of all Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).
     “Reference Banks” means Citibank and PNC Bank, National Association.
     “Register” has the meaning specified in Section 9.07(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Advances owing to
Lenders, or, if no such principal amount is then outstanding, Lenders having at
least a majority in interest of the Revolving Credit Commitments; provided that
if any Lender shall be a Defaulting Lender at such time, there shall be excluded
from the determination of Required Lenders at such time the Revolving Credit
Commitments of such Lender at such time.
     “Revolving Credit Commitment” means as to any Lender (a) the Dollar amount
set forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the Dollar amount set forth in such
Assumption Agreement or (c) if such Lender has entered into an Assignment and
Assumption, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 9.07(c), as such amount may be
reduced pursuant to Section 2.05 or increased pursuant to Section 2.18.
     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
     “Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of Cooper US or any
ERISA Affiliate and no Person other than Cooper US and the ERISA Affiliates or
(b) was so maintained and in respect of

18



--------------------------------------------------------------------------------



 



which Cooper US or any ERISA Affiliate could have liability under Section 4069
of ERISA in the event such plan were to be terminated.
     “Significant Subsidiary” means each Subsidiary the consolidated revenues of
which equal 5% or more of the Consolidated revenues of the Company and its
Subsidiaries for the most recent period of four consecutive fiscal quarters.
     “Spread Determination Date” means, for any Advance, the date that is two
Business Days before the date such Advance is to be made.
     “Subordinated Obligations” has the meaning specified in Section 7.05.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
     “Subsidiary Guarantor” means each of Cooper US Inc., Cooper B-Line, Inc.,
Cooper Bussmann, LLC, Cooper Crouse-Hinds, LLC, Cooper Lighting, LLC, Cooper
Power Systems, LLC and Cooper Wiring Devices, Inc.
     “Termination Date” means the earlier of (a) May 26, 2016, subject to the
extension thereof pursuant to Section 2.19 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.19 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.
     “Treaty Lender” means a Lender which is entitled under a double taxation
agreement between the jurisdiction in which such Lender is resident for tax
purposes and the Republic of Ireland, subject to the completion of any necessary
procedural formalities, to receive all payments under this Agreement without a
deduction for or on account of taxes;
     “Unissued Letter of Credit Commitment” means, with respect to any Issuing
Bank, the obligation of such Issuing Bank to issue Letters of Credit for the
account of any Borrower or its specified Subsidiaries in an amount equal to the
excess of (a) the amount of its Letter of Credit Commitment over (b) the
aggregate Available Amount of all Letters of Credit issued by such Issuing Bank.
     “Unused Commitment” means, with respect to each Lender at any time,
(a) such Lender’s Revolving Credit Commitment at such time minus (b) the sum of
(i) the aggregate principal amount of all Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time, plus (ii) such Lender’s
Ratable Share of (A) the aggregate Available Amounts of all the Letters of
Credit outstanding at such time and (B) the aggregate principal amount of all
Advances made by each Issuing Bank pursuant to Section 2.03(c) that have not

19



--------------------------------------------------------------------------------



 



been ratably funded by such Lender and outstanding at such time, after giving
effect to any adjustments made in accordance with Section 2.20(a).
     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
          SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
          SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(e) (“GAAP”).
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
          SECTION 2.01. The Advances and Letters of Credit. (a) The Advances.
Each Lender severally agrees, on the terms and conditions hereinafter set forth,
to make Advances to any Borrower from time to time on any Business Day during
the period from the Effective Date until the Termination Date applicable to such
Lender in an amount not to exceed such Lender’s Unused Commitment. Each
Borrowing shall be in an amount not less than $5,000,000 or $1,000,000 in excess
thereof and shall consist of Advances of the same Type made on the same day by
the Lenders ratably according to their respective Revolving Credit Commitments.
Within the limits of each Lender’s Revolving Credit Commitment, any Borrower may
borrow under this Section 2.01(a), prepay pursuant to Section 2.10 and reborrow
under this Section 2.01(a).
          (b) Letters of Credit. Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, in reliance upon the agreements of the other
Lenders set forth in this Agreement, to issue letters of credit (each, a “Letter
of Credit”) denominated in Dollars for the account of any Borrower and its
specified Subsidiaries from time to time on any Business Day during the period
from the Effective Date until 30 days before the Termination Date applicable to
such Issuing Bank in an aggregate Available Amount (i) for all Letters of Credit
issued by each Issuing Bank not to exceed at any time the lesser of (x) the
Letter of Credit Facility at such time and (y) such Issuing Bank’s Letter of
Credit Commitment at such time and (ii) for each such Letter of Credit not to
exceed an amount equal to the Unused Commitments of the Lenders at such time. No
Letter of Credit shall have an expiration date (including all rights of the
applicable Borrower or the beneficiary to require renewal) later than 10
Business Days before the Termination Date, provided that no Letter of Credit may
expire after the Termination Date of any Non-Consenting Lender if, after giving
effect to such issuance, the aggregate Revolving Credit Commitments of the
Consenting Lenders (including any replacement Lenders) for the period following
such Termination Date would be less than the Available Amount of the Letters of
Credit expiring after such Termination Date. Within the limits referred to
above, the Borrowers may from time to time request the issuance of Letters of
Credit under this Section 2.01(b). Each letter of credit listed on
Schedule 2.01(b) shall be deemed to constitute a Letter of Credit issued
hereunder, and each Lender that is an issuer of such a Letter of Credit shall,
for purposes of Section 2.03, be deemed to be an Issuing Bank for each

20



--------------------------------------------------------------------------------



 



such letter of credit, provided than any renewal or replacement of any such
letter of credit shall be issued by an Issuing Bank pursuant to the terms of
this Agreement.
          SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.03(c), each Borrowing shall be made on notice, given not later than
(x) 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Advances or (y) 11:00 A.M. (New York City time) on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by any
Borrower to the Agent, which shall give to each Lender prompt notice thereof by
telecopier. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
by telephone, confirmed immediately in writing, or telecopier in substantially
the form of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing, and (iv) in the case of a Borrowing consisting of
Eurodollar Rate Advances, initial Interest Period for each such Advance. Each
Lender shall, before 1:00 P.M. (New York City time) on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Agent at the Agent’s Account, in same day funds, such Lender’s ratable
portion of such Borrowing. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Section 3.02, the Agent
will make such funds available to the Borrower requesting the Borrowing at the
Agent’s address referred to in Section 9.02.
          (b) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrowers may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $5,000,000 or if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than six separate Borrowings.
          (c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower requesting the Borrowing. In the case of any Borrowing that the related
Notice of Borrowing specifies is to be comprised of Eurodollar Rate Advances,
such Borrower shall indemnify each Lender against any loss, cost or expense
incurred by such Lender as a result of any failure to fulfill on or before the
date specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Section 3.02, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date.
          (d) Unless the Agent shall have received notice from a Lender prior to
the time of any Borrowing that such Lender will not make available to the Agent
such Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower requesting
the Borrowing on such date a corresponding amount. If and to the extent that
such Lender shall not have so made such ratable portion available to the Agent,
such Lender and such Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Agent, at (i) in the case of such Borrower, the interest
rate applicable at the time to the Advances comprising such Borrowing and
(ii) in the case of such Lender, the Federal Funds Rate. If such Lender shall
repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Advance as part of such Borrowing for purposes of this
Agreement.

21



--------------------------------------------------------------------------------



 



          (e) The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.
          SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters
of Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued
upon notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed Issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by any
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof. Each such notice by a Borrower of Issuance of a Letter of Credit
(a “Notice of Issuance”) shall be by telecopier or telephone, confirmed
immediately in writing, specifying therein the requested (A) date of such
Issuance (which shall be a Business Day), (B) Available Amount of such Letter of
Credit, (C) expiration date of such Letter of Credit, (D) name and address of
the beneficiary of such Letter of Credit and (E) form of such Letter of Credit,
such Letter of Credit shall be issued pursuant to such application and agreement
for letter of credit as such Issuing Bank and the applicable Borrower shall
agree for use in connection with such requested Letter of Credit (a “Letter of
Credit Agreement”). If the requested form of such Letter of Credit is acceptable
to such Issuing Bank in its reasonable discretion (it being understood that any
such form shall have only explicit documentary conditions to draw and shall not
include discretionary conditions), such Issuing Bank will, unless such Issuing
Bank has received written notice from any Lender, the Agent or the Company, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Section 3.02 shall not be satisfied, then, subject to the terms and
conditions hereof, the Issuing Bank shall make such Letter of Credit available
to the applicable Borrower at its office referred to in Section 9.02 or as
otherwise agreed with such Borrower in connection with such Issuance. In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern.
          (b) Participations. By the Issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing or decreasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Ratable Share of the Available Amount of such Letter of Credit.
Each Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, such Lender’s
Ratable Share of each drawing made under a Letter of Credit funded by such
Issuing Bank and not reimbursed by the applicable Borrower on the date made, or
of any reimbursement payment required to be refunded to such Borrower for any
reason, which amount will be advanced, and deemed to be an Advance to such
Borrower hereunder, regardless of the satisfaction of the conditions set forth
in Section 3.02. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender’s Revolving Credit Commitment is amended pursuant to a Commitment
Increase in accordance with Section 2.18, an assignment in accordance with
Section 9.07 or otherwise pursuant to this Agreement.

22



--------------------------------------------------------------------------------



 



          (c) Drawing and Reimbursement. The payment by an Issuing Bank of a
draft drawn under any Letter of Credit which is not reimbursed by the applicable
Borrower on the date made shall constitute for all purposes of this Agreement
the making by any such Issuing Bank of an Advance, which shall be a Base Rate
Advance, in the amount of such draft, without regard to whether the making of
such an Advance would exceed such Issuing Bank’s Unused Commitment. Each Issuing
Bank shall give prompt notice of each drawing under any Letter of Credit issued
by it to the applicable Borrower and the Agent. Upon written demand by such
Issuing Bank, with a copy of such demand to the Agent and the applicable
Borrower, each Lender shall pay to the Agent such Lender’s Ratable Share of such
outstanding Advance pursuant to Section 2.03(b). Each Lender acknowledges and
agrees that its obligation to make Advances pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Credit Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Promptly after receipt thereof, the Agent shall transfer
such funds to such Issuing Bank. Each Lender agrees to fund its Ratable Share of
an outstanding Advance on (i) the Business Day on which demand therefor is made
by such Issuing Bank, provided that notice of such demand is given not later
than 11:00 A.M. (New York City time) on such Business Day, or (ii) the first
Business Day next succeeding such demand if notice of such demand is given after
such time. If and to the extent that any Lender shall not have so made the
amount of such Advance available to the Agent, such Lender agrees to pay to the
Agent forthwith on demand such amount together with interest thereon, for each
day from the date of demand by any such Issuing Bank until the date such amount
is paid to the Agent, at the Federal Funds Rate for its account or the account
of such Issuing Bank, as applicable. If such Lender shall pay to the Agent such
amount for the account of any such Issuing Bank on any Business Day, such amount
so paid in respect of principal shall constitute an Advance made by such Lender
on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Advance made by such Issuing Bank shall be reduced by
such amount on such Business Day.
          (d) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to
the Agent and each Lender (with a copy to the Company) on the first Business Day
of each month a written report summarizing Issuance and expiration dates of
Letters of Credit issued by such Issuing Bank during the preceding month and
drawings during such month under all Letters of Credit and (B) to the Agent and
each Lender (with a copy to the Company) on the first Business Day of each
calendar quarter a written report setting forth the average daily aggregate
Available Amount during the preceding calendar quarter of all Letters of Credit
issued by such Issuing Bank.
          (e) Failure to Make Advances. The failure of any Lender to make the
Advance to be made by it on the date specified in Section 2.03(c) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.
          SECTION 2.04. Fees. (a) Commitment Fee. Cooper US agrees to pay to the
Agent for the account of each Lender a commitment fee on the aggregate amount of
such Lender’s Unused Commitment (as in effect from time to time) from the
Effective Date in the case of each Initial Lender and from the effective date
specified in the Assumption Agreement or in the Assignment and Assumption
pursuant to which it became a Lender in the case of each other Lender until the
Termination Date applicable to such Lender at a rate per annum equal to the
Applicable Percentage in effect from time to time, payable in arrears quarterly
on the last day of each March, June, September and December, commencing June 30,
2011, and on the Termination Date applicable to such Lender, provided that no
Defaulting Lender shall be entitled to receive any commitment fee for any period
during which that Lender is a Defaulting Lender (and Cooper US shall not be
required to pay such fee that otherwise would have been required to have been
paid to that Defaulting Lender).

23



--------------------------------------------------------------------------------



 



          (b) Letter of Credit Fees. (i) Each Borrower shall pay to the Agent
for the account of each Lender a commission on such Lender’s Ratable Share of
the average daily aggregate Available Amount of all Letters of Credit issued for
the account of such Borrower and outstanding from time to time at a rate per
annum equal to the Applicable Margin for Eurodollar Rate Advances in effect from
time to time during such calendar quarter, payable in arrears quarterly on the
last day of each March, June, September and December, commencing with the
quarter ended June 30, 2011, and on the Termination Date applicable to such
Lender; provided that the Applicable Margin shall be 2% above the Applicable
Margin for Eurodollar Rate Advances in effect upon the occurrence and during the
continuation of an Event of Default if such Borrower is required to pay default
interest pursuant to Section 2.07(b); provided, further, that (i) to the extent
that all or a portion of the L/C Exposure of any Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 2.20(a), such fees
that would have accrued for the benefit of such Defaulting Lender will instead
accrue for the benefit of and be payable to such Non-Defaulting Lenders, pro
rata in accordance with their respective Commitments, and (ii) to the extent
that all or any portion of such L/C Exposure cannot be so reallocated, such fees
will instead accrue for the benefit of and be payable to the Issuing Banks.
     (ii) Each Borrower shall pay to each Issuing Bank, for its own account, a
fronting fee and such other commissions, issuance fees, transfer fees and other
fees and charges in connection with the Issuance or administration of each
Letter of Credit as such Borrower and such Issuing Bank shall agree.
          (c) Agent’s Fees. Cooper US shall pay to the Agent for its own account
such fees as may from time to time be agreed between the Company and the Agent.
          SECTION 2.05. Termination or Reduction of the Commitments. (a) Ratable
Reduction. The Company shall have the right, upon at least three Business Days’
notice to the Agent, to terminate in whole or permanently reduce ratably in part
the Unused Commitments or the Unissued Letter of Credit Commitments of the
Lenders, provided that each partial reduction shall be in the aggregate amount
of $5,000,000 or an integral multiple of $1,000,000 in excess thereof.
          (b) Non-Ratable Reduction. The Company shall have the right, at any
time, upon at least three Business Days’ notice to a Defaulting Lender (with a
copy to the Agent), to terminate in whole such Defaulting Lender’s Commitment.
Such termination shall be effective with respect to such Defaulting Lender’s
unused Commitment on the date set forth in such notice, provided, however, that
such date shall be no earlier than three Business Days after receipt of such
notice. Upon termination of a Lender’s Commitment under this Section 2.05(b),
the Borrowers will pay all principal of, and interest accrued to the date of
such payment on, Advances owing to such Defaulting Lender and pay any accrued
commitment fee payable to such Defaulting Lender pursuant to the provisions of
Section 2.04(a), and all other amounts payable to such Defaulting Lender
hereunder (including, but not limited to, any increased costs, additional
interest or other amounts owing under Section 2.11, any indemnification for
taxes under Section 2.14, and any compensation payments due as provided in
Section 9.04(c)); and upon such payments, the obligations of such Defaulting
Lender hereunder shall, by the provisions hereof, be released and discharged;
provided, however, that (i) such Defaulting Lender’s rights under Sections 2.11,
2.14 and 9.04, and its obligations under Section 9.04 shall survive such release
and discharge as to matters occurring prior to such date; and (ii) no claim that
the Borrowers may have against such Defaulting Lender arising out of such
Defaulting Lender’s default hereunder shall be released or impaired in any way.
The aggregate amount of the Commitments of the Lenders once reduced pursuant to
this Section 2.05(b) may not be reinstated; provided further, however, that if
pursuant to this Section 2.05(b), the Borrowers shall pay to a Defaulting Lender
any principal of, or interest accrued on, the Advances owing to such Defaulting
Lender, then the Borrowers shall either (x) confirm to the Agent that the

24



--------------------------------------------------------------------------------



 



conditions set forth in Section 3.02(a) are met on and as of such date of
payment or (y) pay or cause to be paid a ratable payment of principal and
interest to all Lenders who are not Defaulting Lenders.
          SECTION 2.06. Repayment of Advances and Letter of Credit Drawings. (a)
Advances. Each Borrower shall repay to the Agent for the ratable account of each
Lender on the Termination Date applicable to such Lender the aggregate principal
amount of the Advances made to it by such Lender and then outstanding.
          (b) Letter of Credit Drawings. The obligations of each Borrower under
any Letter of Credit Agreement and any other agreement or instrument relating to
any Letter of Credit issued for the account of such Borrower shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by such
Borrower is without prejudice to, and does not constitute a waiver of, any
rights such Borrower might have or might acquire as a result of the payment by
any Lender of any draft or the reimbursement by such Borrower thereof):
     (i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);
     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of such Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
     (iii) the existence of any claim, set-off, defense or other right that such
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;
     (iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
     (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of such Borrower in respect of the L/C Related
Documents; or
     (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, such Borrower or a guarantor.
          SECTION 2.07. Interest on Advances. (a) Scheduled Interest. Each
Borrower shall pay interest on the unpaid principal amount of each

25



--------------------------------------------------------------------------------



 



Advance made to it and owing to each Lender from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:
     (i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.
     (ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.
          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default, the Agent may, and upon the request of the Required
Lenders shall, require the Borrowers to pay interest (“Default Interest”) on
(i) the unpaid principal amount of each Advance owing to each Lender, payable in
arrears on the dates referred to in clause (a)(i) or (a)(ii) above, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Advance pursuant to clause (a)(i) or (a)(ii) above and
(ii) to the fullest extent permitted by law, the amount of any interest, fee or
other amount payable hereunder that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on Base Rate Advances pursuant to clause (a)(i) above; provided, however, that
following acceleration of the Advances pursuant to Section 6.01, Default
Interest shall accrue and be payable hereunder whether or not previously
required by the Agent.
          SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank
agrees, if requested by the Agent, to furnish to the Agent timely information
for the purpose of determining each Eurodollar Rate. If any one or more of the
Reference Banks shall not furnish such timely information to the Agent for the
purpose of determining any such interest rate, the Agent shall determine such
interest rate on the basis of timely information furnished by the remaining
Reference Banks. The Agent shall give prompt notice to the Company and the
Lenders of the applicable interest rate determined by the Agent for purposes of
Section 2.07(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.07(a)(ii).
          (b) If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Agent that (i) they are unable to obtain matching deposits in
the London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Advances as a part of such Borrowing during its Interest Period
or (ii) the Eurodollar Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurodollar Rate Advances for such Interest Period,
the Agent shall forthwith so notify the Company and the Lenders, whereupon
(i) the Borrower of such Eurodollar Rate Advances will, on the last day of the
then existing Interest Period therefor, either prepay such Advances or Convert
such Advances into Base Rate Advances and (ii) the obligation of the Lenders to
make, or to Convert Advances into, Eurodollar Rate Advances shall be

26



--------------------------------------------------------------------------------



 



suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.
          (c) If any Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify such Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
          (d) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.
          (e) Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, be Converted into Base Rate Advances
and (ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.
          (f) If Reuters LIBOR01 Page is unavailable and fewer than two
Reference Banks furnish timely information to the Agent for determining the
Eurodollar Rate for any Eurodollar Rate Advances after the Agent has requested
such information,
     (i) the Agent shall forthwith notify the applicable Borrower and the
Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances,
     (ii) each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and
     (iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist.
          SECTION 2.09. Optional Conversion of Advances. The Borrower of any
Advance may on any Business Day, upon notice given to the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.08 and 2.12,
Convert all Advances of one Type comprising the same Borrowing into Advances of
the other Type; provided, however, that any Conversion of Eurodollar Rate
Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurodollar Rate Advances, any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(c) and no Conversion of any Advances
shall result in more separate Borrowings than permitted under Section 2.02(c).
Each such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Advances to be Converted, and
(iii) if such Conversion is into Eurodollar Rate Advances, the duration of the
initial Interest Period for each such Advance. Each notice of Conversion shall
be irrevocable and binding on the Borrower giving such notice.
          SECTION 2.10. Optional Prepayments of Advances. Each Borrower may,
upon notice at least two Business Days’ prior to the date of such prepayment, in
the case of Eurodollar Rate Advances, and not later than 11:00 A.M. (New

27



--------------------------------------------------------------------------------



 



York City time) on the date of such prepayment, in the case of Base Rate
Advances, to the Agent stating the proposed date and aggregate principal amount
of the prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment of Advances shall be in an aggregate principal
amount of not less than $5,000,000 or $1,000,000 in excess thereof and (y) in
the event of any such prepayment of a Eurodollar Rate Advance, such Borrower
shall be obligated to reimburse the Lenders in respect thereof pursuant to
Section 9.04(c).
          SECTION 2.11. Increased Costs and Additional Interest. (a) If, due to
either (i) the introduction of or any change in or in the interpretation of any
law or regulation after the date hereof or (ii) the compliance with any
guideline or request from any central bank or other governmental authority
including, without limitation, any agency of the European Union or similar
monetary or multinational authority (whether or not having the force of law)
after the date hereof, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining Eurodollar Rate Advances or
of agreeing to issue or of issuing or maintaining or participating in Letters of
Credit (excluding for purposes of this Section 2.11 any such increased costs
resulting from (i) Taxes or Other Taxes (as to which Section 2.14 shall govern)
and (ii) changes in the basis of taxation of net income or gross income by the
United States or by the foreign jurisdiction or state under the laws of which
such Lender is organized or has its Applicable Lending Office or any political
subdivision thereof), then the Company shall from time to time, upon demand by
such Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost; provided, however, that before making any such demand,
each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such designation would avoid the need
for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
A certificate as to the amount of such increased cost and stating the reason for
such increased cost (provided that such certificate shall not be required to
include any calculations of such increased cost), submitted to the Company and
the Agent by such Lender, shall be conclusive and binding for all purposes,
absent manifest error.
          (b) If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend or to issue or participate in Letters of Credit hereunder and other
commitments of such type or the issuance or maintenance of or participation in
the Letters of Credit (or similar contingent obligations), then, upon demand by
such Lender (with a copy of such demand to the Agent), the Company shall pay to
the Agent for the account of such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend or to issue or participate in Letters of
Credit hereunder or to the issuance or maintenance of or participation in any
Letters of Credit. For the avoidance of doubt, this Section 2.11(b) shall apply
to all requests, rules, guidelines or directives concerning capital adequacy
(x) issued in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act or (y) promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or the United States or foreign regulatory authorities, in each case pursuant to
Basel III, regardless of the date enacted, adopted or issued. A certificate as
to such amounts and stating the reason for such amounts (provided that such
certificate shall not be required to include any calculations of such

28



--------------------------------------------------------------------------------



 



amounts) submitted to the Company and the Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error.
          (c) Cooper US shall pay to the Agent for the account of each Lender
any costs actually incurred by such Lender that are attributable to such
Lender’s compliance with regulations of the Board of Governors of the Federal
Reserve System requiring the maintenance of reserves with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities. Such costs shall
be paid to the Agent for the account of such Lender in the form of additional
interest on the unpaid principal amount of each Eurodollar Rate Advance of such
Lender, from the date such Advance is made until such principal amount is paid
in full, at an interest rate per annum equal at all times to the remainder
obtained by subtracting (i) the Eurodollar Rate for the Interest Period for such
Advance from (ii) the rate obtained by dividing such Eurodollar Rate by a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage of such
Lender for such Interest Period, payable on each date that interest is payable
on the principal amount of such Advance. Such additional interest shall be
determined by such Lender and notified Cooper US through the Agent at least two
Business Days prior to the relevant date for payment of such interest, provided,
that failure to so notify Cooper US shall not constitute a waiver of such
Lender’s right to request and receive additional interest under this subsection
(c). A certificate as to the amount of such additional interest and stating the
reason for such additional interest (provided that such certificate shall not be
required to include any calculations of such additional interest), submitted to
Cooper US and the Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.
          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Company shall not be required to
compensate such Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Company of the change in law or circumstance giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the change in law or
circumstance giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
          SECTION 2.12. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances hereunder, (a) each Eurodollar Rate Advance will automatically,
upon such demand, be Converted into a Base Rate Advance and (b) the obligation
of the Lenders to make Eurodollar Rate Advances or to Convert Advances into
Eurodollar Rate Advances shall be suspended until the Agent shall notify the
Company and the Lenders that the circumstances causing such suspension no longer
exist; provided, however, that before making any such demand, each Lender agrees
to use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Eurodollar Lending Office if
the making of such a designation would allow such Lender or its Eurodollar
Lending Office to continue to perform its obligations to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances and would
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender.
          SECTION 2.13. Payments and Computations. (a) Each Borrower shall make
each payment hereunder, irrespective of any right of counterclaim or set-off,
not later than 11:00 A.M. (New York City time) on the day when due in Dollars to
the Agent at the Agent’s Account in same day funds. The Agent will promptly
thereafter cause to be

29



--------------------------------------------------------------------------------



 



distributed like funds relating to the payment of principal or interest, fees or
commissions ratably (other than amounts payable pursuant to Section 2.04(b),
2.11, 2.14 or 9.04(c)) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon any Assuming Lender becoming a Lender hereunder as a result of a
Commitment Increase pursuant to Section 2.18 or an extension of the Termination
Date pursuant to Section 2.19, and upon the Agent’s receipt of such Lender’s
Assumption Agreement and recording of the information contained therein in the
Register, from and after the applicable Increase Date or Extension Date, as the
case may be, the Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby to the
Assuming Lender. Upon its acceptance of an Assignment and Assumption and
recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Assumption, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.
          (b) Each Borrower hereby authorizes each Lender, if and to the extent
payment owed to such Lender is not made when due hereunder or under the Note
held by such Lender, to charge from time to time against any or all of such
Borrower’s accounts with such Lender any amount so due.
          (c) All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, and
all computations of interest based on the Eurodollar Rate or the Federal Funds
Rate and of fees and Letter of Credit commissions shall be made by the Agent on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.
          (d) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
          (e) Unless the Agent shall have received notice from any Borrower
prior to the date on which any payment is due to the Lenders hereunder that such
Borrower will not make such payment in full, the Agent may assume that such
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.
          SECTION 2.14. Taxes. (a) Any and all payments by each Borrower to or
for the account of any Lender or the Agent hereunder or under the Notes or any
other documents to be delivered hereunder shall be made, in accordance with
Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto,

30



--------------------------------------------------------------------------------



 



excluding, in the case of each Lender and the Agent (x) taxes imposed on its net
income, and franchise taxes imposed on it in lieu of net income taxes, by the
jurisdiction under the laws of which such Lender or the Agent (as the case may
be) is organized or any political subdivision thereof and, in the case of each
Lender, taxes imposed on its net income, and franchise taxes imposed on it in
lieu of net income taxes, by the jurisdiction in which such Lender’s Applicable
Lending Office is located or any political subdivision thereof and (y) any
United States federal withholding taxes imposed by FATCA (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments hereunder or under the Notes being hereinafter referred to
as “Taxes”). If any Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder or under any Note or any other
documents to be delivered hereunder to any Lender or the Agent, (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14) such Lender or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law provided that clause (i) shall not apply to
any Taxes imposed by the Republic of Ireland required to be deducted by the
Company if the payment could have been made to the relevant Lender without such
a deduction if such Lender was a Qualifying Lender, but on that date that Lender
is not or has ceased to be a Qualifying Lender other than as a result of any
change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law (including any double
tax treaty), or any published practice or concession of any relevant taxing
authority.
          (b) In addition, the Company shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).
          (c) Each Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.14) imposed on or paid by such Lender or
the Agent (as the case may be) and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within 30 days from the date such Lender or the Agent (as the case
may be) makes written demand therefor. Such written demand shall set forth in
reasonable detail the basis and calculation of the amount of Taxes or Other
Taxes for which indemnification is claimed.
          (d) Within 30 days after the date of any payment of Taxes, each
Borrower shall furnish to the Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent. In the case of any payment
hereunder or under the Notes or any other documents to be delivered hereunder by
or on behalf of such Borrower through an account or branch outside the United
States or by or on behalf of such Borrower by a payor that is not a United
States person, if such Borrower determines that no Taxes are payable in respect
thereof, such Borrower shall furnish, or shall cause such payor to furnish, to
the Agent, at such address, an opinion of counsel acceptable to the Agent
stating that such payment is exempt from Taxes. For purposes of this subsection
(d) and subsection (e), the terms “United States” and “United States person”
shall have the meanings specified in Section 7701 of the Internal Revenue Code.
          (e) (i) Any Lender that is a United States person shall deliver to
Cooper US and the Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and

31



--------------------------------------------------------------------------------



 



from time to time thereafter upon the reasonable request of Cooper US or the
Agent), two Internal Revenue Service Forms W-9 certifying, to the extent such
Lender is legally entitled to do so, that such Lender is exempt from U.S.
federal backup withholding tax.
          (ii) Each Lender that is not a United States person, on or prior to
the date of its execution and delivery of this Agreement in the case of each
Initial Lender and on the date of the Assumption Agreement or the Assignment and
Assumption pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as reasonably requested in writing by
Cooper US (but only so long as such Lender remains lawfully able to do so),
shall provide each of the Agent and Cooper US with two original Internal Revenue
Service Forms W-8BEN, W-8ECI or W-8IMY, as appropriate, or any successor or
other form prescribed by the Internal Revenue Service, together with any
required statements or attachments thereto, certifying that such Lender is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or the Notes. In the case of a Lender
claiming the benefits of the exemption for portfolio interest under Section
881(c) of the Code, such Lender shall provide each of the Agent and Cooper US
with two original Internal Revenue Service Forms W-8BEN, together with a duly
executed certificate to the effect that such Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code.
If the form provided by a Lender at the time such Lender first becomes a party
to this Agreement indicates a United States interest withholding tax rate in
excess of zero, withholding tax at such rate shall be considered excluded from
Taxes unless and until such Lender provides the appropriate forms certifying
that a lesser rate applies, whereupon withholding tax at such lesser rate only
shall be considered excluded from Taxes for periods governed by such form;
provided, however, that, if at the date of the Assignment and Assumption
pursuant to which a Lender assignee becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender assignee on such date. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY, that the Lender
reasonably considers to be confidential, the Lender shall give notice thereof to
the Company and shall not be obligated to include in such form or document such
confidential information.
          (iii) If a payment made to a Lender hereunder would be subject to
United States federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Cooper US and the Agent, at the time
or times prescribed by law and at such time or times reasonably requested by
Cooper US or the Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Agent as may
be necessary for the Borrowers and the Agent to comply with its obligations
under FATCA, to determine that such Lender has or has not complied with such
Lender’s obligations under FATCA and, as necessary, to determine the amount to
deduct and withhold from such payment. Solely for purposes of this
Section 2.14(e)(ii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.
          (iv) Each Lender on or prior to the date of its execution and delivery
of this Agreement in the case of each Initial Lender and on the date of the
Assumption Agreement or the Assignment and Assumption pursuant to which it
becomes a Lender in the case of each other Lender, and from time to time
thereafter as reasonably requested in writing by the Company, shall provide each
of the

32



--------------------------------------------------------------------------------



 



Agent and the Company with a confirmation that it is a Qualifying Lender
provided that it is lawfully able to do so.
          (f) For any period with respect to which a Lender has failed to
provide the Company with the appropriate form, certificate or other document
described in Section 2.14(e) (other than if such failure is due to a change in
law, or in the interpretation or application thereof, occurring subsequent to
the date on which a form, certificate or other document originally was required
to be provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.14(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Company shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Taxes.
          (g) Any Lender claiming any additional amounts payable pursuant to
this Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
          (h) If any Lender determines that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by a Borrower or with
respect to which such Borrower has paid additional amounts pursuant to this
Section 2.14, it shall pay over such refund to such Borrower, net of all
out-of-pocket expenses of such Lender and without interest (other than any
interest paid by the relevant governmental authority with respect to such
refund). This subsection shall not be construed to require any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrowers.
          SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it (other than (x) in
respect of Defaulting Lenders, (y) as payment of an Advance made by an Issuing
Bank pursuant to the first sentence of Section 2.03(c) or (z) pursuant to
Section 2.05(b), 2.11, 2.14 or 9.04(c)) in excess of its Ratable Share of
payments on account of the Advances obtained by all the Lenders, such Lender
shall forthwith purchase from the other Lenders (other than any Defaulting
Lenders) such participations in the Advances owing to them as shall be necessary
to cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.
          SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to

33



--------------------------------------------------------------------------------



 



time hereunder in respect of Advances. Each Borrower agrees that upon notice by
any Lender to such Borrower (with a copy of such notice to the Agent) to the
effect that a Note is required or appropriate in order for such Lender to
evidence (whether for purposes of pledge, enforcement or otherwise) the Advances
owing to, or to be made by, such Lender, such Borrower shall promptly execute
and deliver to such Lender a Note payable to the order of such Lender in a
principal amount up to the Revolving Credit Commitment of such Lender.
          (b) The Register maintained by the Agent pursuant to Section 9.07(c)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from such Borrower hereunder
and each Lender’s share thereof.
          (c) Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from each
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of any
Borrower under this Agreement.
          SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be
available (and each Borrower agrees that it shall use such proceeds) solely for
general corporate purposes of such Borrower and its Subsidiaries.
          SECTION 2.18. Increase in the Aggregate Commitments. (a) The Company
may, at any time but in any event not more than once in any calendar year prior
to the latest Termination Date, by notice to the Agent, request that the
aggregate amount of the Commitment be increased by an amount of $10,000,000 or
an integral multiple thereof (each a “Commitment Increase”) to be effective as
of a date that is at least 90 days prior to the scheduled Termination Date then
in effect (the “Increase Date”) as specified in the related notice to the Agent;
provided, however that (i) in no event shall the aggregate amount of the
Commitments at any time exceed $700,000,000 and (ii) on the date of any request
by the Company for a Commitment Increase and on the related Increase Date the
applicable conditions set forth in Section 3.02 shall be satisfied.
          (b) The Agent shall promptly notify the Lenders of a request by the
Company for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Commitment.
If the Lenders notify the Agent that they are willing to increase the amount of
their respective Commitments by an aggregate amount that exceeds the amount of
the requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Company and the Agent.

34



--------------------------------------------------------------------------------



 



          (c) Promptly following each Commitment Date, the Agent shall notify
the Company as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Company may extend offers to one or more Eligible Assignees
approved by the Agent and each Issuing Bank to participate in any portion of the
requested Commitment Increase that has not been committed to by the Lenders as
of the applicable Commitment Date; provided, however, that the Commitment of
each such Eligible Assignee shall be in an amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof.
          (d) On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.18(b) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the Commitment of
each Increasing Lender for such requested Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.18(b)) as of such Increase Date; provided,
however, that the Agent shall have received on or before such Increase Date the
following, each dated such date:
     (i) (A) certified copies of resolutions of the Board of Directors of the
Company or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Company (which may be in-house counsel), in
substantially the form of Exhibit D hereto;
     (ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Company and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent and the Company;
and
     (iii) confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing satisfactory to the Company and the Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Company, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, make available for the account of its Applicable Lending Office
to the Agent at the Agent’s Account, in same day funds, in the case of such
Assuming Lender, an amount equal to such Assuming Lender’s ratable portion of
the Borrowings then outstanding (calculated based on its Revolving Credit
Commitment as a percentage of the aggregate Revolving Credit Commitments
outstanding after giving effect to the relevant Commitment Increase) and, in the
case of such Increasing Lender, an amount equal to the excess of (i) such
Increasing Lender’s ratable portion of the Borrowings then outstanding
(calculated based on its Revolving Credit Commitment as a percentage of the
aggregate Revolving Credit Commitments outstanding after giving effect to the
relevant Commitment Increase) over (ii) such Increasing Lender’s ratable portion
of the Borrowings then outstanding (calculated based on its Revolving Credit
Commitment (without giving effect to the relevant Commitment Increase) as a
percentage of the aggregate Revolving Credit Commitments (without giving effect
to the relevant Commitment Increase). After the Agent’s receipt of such funds
from each such Increasing Lender and each such Assuming Lender, the Agent will
promptly thereafter cause to be distributed like funds to the other Lenders for
the account of their respective Applicable Lending Offices in an amount to each
other Lender such that the aggregate amount of the outstanding Advances owing to
each Lender after giving effect to such

35



--------------------------------------------------------------------------------



 



distribution equals such Lender’s ratable portion of the Borrowings then
outstanding (calculated based on its Revolving Credit Commitment as a percentage
of the aggregate Revolving Credit Commitments outstanding after giving effect to
the relevant Commitment Increase).
          SECTION 2.19. Extension of Termination Date. (a) At least 45 days but
not more than 60 days prior to each anniversary of the Effective Date, the
Company, by written notice to the Agent, may request an extension of the
Termination Date applicable to each Lender in effect at such time by one year
from its then scheduled expiration. The Agent shall promptly notify each Lender
of such request, and each Lender shall in turn, in its sole discretion, not
earlier than 30 days prior nor later than 20 days prior to such anniversary
date, notify the Company and the Agent in writing as to whether such Lender will
consent to such extension. If any Lender shall fail to notify the Agent and the
Company in writing of its consent to any such request for extension of the
Termination Date at least 20 days prior to such anniversary date, such Lender
shall be deemed to be a Non-Consenting Lender with respect to such request. The
Agent shall notify the Company not later than 15 days prior to the applicable
anniversary date of the decision of the Lenders regarding the Company’s request
for an extension of the Termination Date.
          (b) If all the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.19, the Termination Date in
effect at such time shall, effective as at the Termination Date (the “Extension
Date”), be extended for one year; provided that on each Extension Date the
applicable conditions set forth in Section 3.02 shall be satisfied. If less than
all of the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.19, the Termination Date in effect at such time
shall, effective as at the applicable Extension Date and subject to subsection
(d) of this Section 2.19, be extended as to those Lenders that so consented
(each a “Consenting Lender”) but shall not be extended as to any other Lender
(each a “Non-Consenting Lender”). To the extent that the Termination Date is not
extended as to any Lender pursuant to this Section 2.19 and the Commitment of
such Lender is not assumed in accordance with subsection (c) of this
Section 2.19 on or prior to the applicable Extension Date, the Commitment of
such Non-Consenting Lender shall automatically terminate in whole on such
unextended Termination Date without any further notice or other action by the
Company, such Lender or any other Person; provided that such Non-Consenting
Lender’s rights under Sections 2.11, 2.14 and 9.04, and its obligations under
Section 9.04, shall survive the Termination Date for such Lender as to matters
occurring prior to such date. It is understood and agreed that no Lender shall
have any obligation whatsoever to agree to any request made by the Company for
any requested extension of the Termination Date.
          (c) If fewer than all of the Lenders consent to any such request
pursuant to subsection (a) of this Section 2.19, the Agent shall promptly so
notify the Consenting Lenders, and each Consenting Lender may, in its sole
discretion, give written notice to the Agent not later than 10 days prior to the
Termination Date of the amount of the Non-Consenting Lenders’ Commitments for
which it is willing to accept an assignment. If the Consenting Lenders notify
the Agent that they are willing to accept assignments of Commitments in an
aggregate amount that exceeds the amount of the Commitments of the
Non-Consenting Lenders, such Commitments shall be allocated among the Consenting
Lenders willing to accept such assignments in such amounts as are agreed between
the Company and the Agent. If after giving effect to the assignments of
Commitments described above there remains any Commitments of Non-Consenting
Lenders, the Company may arrange for one or more Consenting Lenders or other
Eligible Assignees approved by the Agent and each Issuing Bank as Assuming
Lenders to assume, effective as of the Extension Date, any Non-Consenting
Lender’s Commitment and all of the obligations of such Non-Consenting Lender
under this Agreement thereafter arising, without recourse to or warranty by, or
expense to, such Non-Consenting Lender; provided, however, that the amount of
the Commitment of any such Assuming Lender as a result of such substitution
shall in no event be less than $10,000,000 unless the amount of the Commitment
of such

36



--------------------------------------------------------------------------------



 



Non-Consenting Lender is less than $10,000,000, in which case such Assuming
Lender shall assume all of such lesser amount; and provided further that:
     (i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
commitment fees owing to such Non-Consenting Lender as of the effective date of
such assignment;
     (ii) all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and
     (iii) with respect to any such Assuming Lender, the applicable processing
and recordation fee required under Section 9.07(b) for such assignment shall
have been paid;
provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 9.04, and its obligations under Section 9.04, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Company and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Company and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Company and the Agent as to the
increase in the amount of its Commitment and (C) each Non-Consenting Lender
being replaced pursuant to this Section 2.19 shall have delivered to the Agent
any Note or Notes held by such Non-Consenting Lender. Upon the payment or
prepayment of all amounts referred to in clauses (i), (ii) and (iii) of the
immediately preceding sentence, each such Consenting Lender or Assuming Lender,
as of the Extension Date, will be substituted for such Non-Consenting Lender
under this Agreement and shall be a Lender for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other Lenders, and
the obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.
          (d) If (after giving effect to any assignments or assumptions pursuant
to subsection (c) of this Section 2.19) Lenders having Commitments equal to at
least 50% of the Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension (whether by execution or delivery of
an Assumption Agreement or otherwise) not later than one Business Day prior to
such Extension Date, the Agent shall so notify the Company, and, subject to the
satisfaction of the applicable conditions in Section 3.02, the Termination Date
then in effect shall be extended for the additional one-year period as described
in subsection (a) of this Section 2.19, and all references in this Agreement,
and in the Notes, if any, to the “Termination Date” shall, with respect to each
Consenting Lender and each Assuming Lender for such Extension Date, refer to the
Termination Date as so extended. Promptly following each Extension Date, the
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) of the extension of the scheduled Termination Date in effect immediately
prior thereto and shall thereupon record in the Register the relevant
information with respect to each such Consenting Lender and each such Assuming
Lender.
          SECTION 2.20. Defaulting Lenders. (a) If a Lender becomes, and during
the period it remains, a Defaulting Lender, the following provisions shall
apply:

37



--------------------------------------------------------------------------------



 



     (i) so long as no Event of Default shall be continuing or would result
therefrom, such Defaulting Lenders’ Ratable Share of the L/C Exposure will,
subject to the limitation in the proviso below, automatically be reallocated
(effective on the day such Lender becomes a Defaulting Lender) among the
Non-Defaulting Lenders pro rata in accordance with their respective Commitments;
provided that (A) the sum of each Non-Defaulting Lender’s aggregate principal
amount of Advances and allocated share of the L/C Exposure may not in any event
exceed the Commitment of such Non-Defaulting Lender as in effect at the time of
such reallocation and (B) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim any Borrower, the Agent, any Issuing Bank or any other Lender may have
against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender;
     (ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s share of the L/C Exposure cannot be so reallocated, whether
by reason of the proviso in clause (i) above or otherwise, the Borrowers will,
not later than three Business Days after demand by the Agent (at the direction
of an Issuing Bank), (A) Cash Collateralize the obligations of the Borrowers to
the Issuing Bank in respect of such L/C Exposure in an amount at least equal to
the aggregate amount of the unreallocated portion of such L/C Exposure, or
(B) make other arrangements satisfactory to the Agent and to each Issuing Bank
in their sole discretion to protect them against the risk of non-payment by such
Defaulting Lender; and
     (iii) any amount paid by the Borrowers or otherwise received by the Agent
for the account of a Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity payments or other amounts) will not be
paid or distributed to such Defaulting Lender, but will instead be retained by
the Agent in a segregated non-interest bearing account until (subject to
Section 2.20(c)) the termination of the Commitments and payment in full of all
obligations of the Borrowers hereunder and will be applied by the Agent, to the
fullest extent permitted by law, to the making of payments from time to time in
the following order of priority: first to the payment of any amounts owing by
such Defaulting Lender to the Agent under this Agreement, second to the payment
of any amounts owing by such Defaulting Lender to an Issuing Bank (pro rata as
to the respective amounts owing to each of them) under this Agreement, third to
the payment of post-default interest and then current interest due and payable
to the Lenders hereunder other than Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them,
fourth to the payment of fees then due and payable to the Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them, fifth to pay principal then due and payable to the
Non-Defaulting Lenders hereunder ratably in accordance with the amounts thereof
then due and payable to them, sixth to the ratable payment of other amounts then
due and payable to the Non-Defaulting Lenders, and seventh after the termination
of the Commitments, expiration or termination of all Letters of Credit and
payment in full of all obligations of the Borrowers hereunder, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 2.20 shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
          (b) No Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.20,
performance by any Borrower of its obligations shall not be excused or otherwise
modified as a result of the operation of this Section 2.20. The rights and
remedies against a Defaulting Lender under this Section 2.20 are in addition to
any other

38



--------------------------------------------------------------------------------



 



rights and remedies which any Borrower, the Agent or any Lender may have against
such Defaulting Lender.
          (c) If the Company and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Advances and L/C Exposure of the other Lenders or take such other
actions as the Agent may determine to be necessary to cause the Advances and L/C
Exposure to be held on a pro rata basis by the Lenders in accordance with their
Ratable Shares, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.
          SECTION 2.21. Replacement of Lenders. If any Lender requests
compensation under Section 2.11, or if any Borrower is required to pay
additional amounts to any Lender or any governmental authority for the account
of any Lender pursuant to Section 2.14, or if any Lender is a Defaulting Lender,
then the Company may, at its sole expense and effort, upon notice to such Lender
and the Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.07), all of its interests, rights and obligations under
this Agreement to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
     (a) the Company shall have paid to the Agent the assignment fee (if any)
specified in Section 9.07;
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in Letter of Credit
drawings, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder (including any amounts under Section 8.04(c)) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrowers (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable law.
          A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING

39



--------------------------------------------------------------------------------



 



          SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:
     (a) Nothing shall have come to the attention of the Lenders during the
course of their due diligence investigation to lead them to believe that the
Information Memorandum was or has become misleading, incorrect or incomplete in
any material respect; without limiting the generality of the foregoing, the
Lenders shall have been given such access to the management, records, books of
account, contracts and properties of the Company and its Subsidiaries as they
shall have requested.
     (b) The Company shall have paid all accrued fees and expenses of the Agent
and the Lenders (including the accrued fees and expenses of counsel to the
Agent).
     (c) On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Company, dated the Effective Date, stating
that:
     (i) The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and
     (ii) No event has occurred and is continuing that constitutes a Default.
     (d) The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance reasonably satisfactory to
the Agent and (except for the Notes) in sufficient copies for each Lender:
     (i) The Notes to the order of the Lenders to the extent requested by any
Lender pursuant to Section 2.16.
     (ii) Certified copies of the resolutions of the board of directors or sole
member (as applicable) of each Loan Party approving this Agreement and, in the
case of the Borrowers, the Notes, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement and, in the case of the Borrowers, the Notes.
     (iii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign this Agreement and, in the case of the Borrowers, the
Notes, and the other documents to be delivered hereunder.
     (iv) A favorable opinion of King & Spalding LLP, special New York counsel
for the Company, Arthur Cox, special Irish counsel for the Company, and in-house
counsel for Loan Parties, substantially in the form of Exhibits D-1, D-2 and D-3
hereto, respectively, and as to such other matters as any Lender through the
Agent may reasonably request.
     (v) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent,
in form and substance satisfactory to the Agent.

40



--------------------------------------------------------------------------------



 



     (e) The Company shall have terminated the commitments of the lenders and
repaid or prepaid all of the obligations under, the Credit Agreement dated as of
August 14, 2009 among the Company, Cooper US, and the lenders parties thereto
and Citibank, as agent for said lenders, and each of the Lenders that is a party
to such credit facility hereby waives, upon execution of this Agreement, any
notice required by said Credit Agreement relating to the termination of
commitments thereunder.
          SECTION 3.02. Conditions Precedent to Each Borrowing, Issuance,
Commitment Increase and Extension Date. The obligation of each Lender to make an
Advance (other an Advance made by any Issuing Bank or any Lender pursuant to
Section 2.03(c)) on the occasion of each Borrowing, the obligation of each
Issuing Bank to issue a Letter of Credit, each Commitment Increase and each
extension of Commitments pursuant to Section 2.19 shall be subject to the
conditions precedent that the Effective Date shall have occurred and on the date
of such Borrowing, such issuance, the applicable Increase Date or the applicable
Extension Date (as the case may be) (a) the following statements shall be true
(and each of the giving of the applicable Notice of Borrowing, Notice of
Issuance, request for Commitment Increase or request for Commitment extension
and the acceptance by any Borrower of the proceeds of such Borrowing or such
issuance shall constitute a representation and warranty by such Borrower that on
the date of such Borrowing, such issuance, such Increase Date or such Extension
Date such statements are true):
     (i) the representations and warranties contained in Section 4.01 (except,
in the case of Borrowings and issuances, the representations set forth in the
last sentence of subsection (e) thereof and in subsection (f)(i) thereof) are
correct in all material respects on and as of such date, before and after giving
effect to such Borrowing, such issuance, such Commitment Increase or such
Extension Date and to the application of the proceeds therefrom, as though made
on and as of such date, and
     (ii) no event has occurred and is continuing, or would result from such
Borrowing, such issuance, such Commitment Increase or such Extension Date or
from the application of the proceeds therefrom, that constitutes a Default;
and (b) the Agent shall have received such other information in respect of the
Company or any of its Subsidiaries as any Lender through the Agent may
reasonably request.
          In addition to the other conditions precedent herein set forth, if any
Lender becomes, and during the period it remains, a Defaulting Lender, no
Issuing Bank will be required to issue any Letter of Credit or to amend any
outstanding Letter of Credit to increase the face amount thereof, alter the
drawing terms thereunder or extend the expiry date thereof unless such Issuing
Bank is satisfied that any Fronting Exposure that would result therefrom is
eliminated or fully covered by the Commitments of the Non-Defaulting Lenders or
by Cash Collateralization or a combination thereof satisfactory to such Issuing
Bank.
          SECTION 3.03. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Company,
by notice to the Lenders, designates as the proposed Effective Date, specifying
its objection thereto. The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.

41



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of the Company. The
Company represents and warrants as follows:
     (a) Each Loan Party is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization.
     (b) The execution, delivery and performance by each Loan Party of this
Agreement and the Notes, if any, to be delivered by it, and the consummation of
the transactions contemplated hereby, are within such Loan Party’s powers, have
been duly authorized by all necessary corporate or limited liability company
action, and do not contravene (i) such Loan Party’s charter, by-laws or other
constating documents or (ii) law or any agreement purporting to limit such Loan
Party’s right to borrow money or guaranty obligations (including credit
agreements, indentures, guarantees and other instruments), other than for goods
and services purchased in the ordinary course of business (which are not
material in amount) binding on or affecting such Loan Party.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by each Loan Party of this Agreement or
the Notes, if any, to be delivered by it.
     (d) This Agreement has been, and each of the Notes, if any, to be delivered
by it when delivered hereunder will have been, duly executed and delivered by
each Loan Party. This Agreement is, and each of the Notes, if any, when
delivered hereunder will be, the legal, valid and binding obligation of each
Loan Party that is slated to be a party thereto, enforceable against such Loan
Party in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or law.
     (e) The Consolidated balance sheet of the Company and its Subsidiaries as
at December 31, 2010, and the related Consolidated statements of income and cash
flows of the Company and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of Ernst & Young, independent public accountants, and
the Consolidated balance sheet of the Company and its Subsidiaries as at
March 31, 2011, and the related Consolidated statements of income and cash flows
of the Company and its Subsidiaries for the three months then ended, duly
certified by the chief financial officer of the Company, copies of which have
been furnished to each Lender, fairly present in all material respects, subject,
in the case of said balance sheet as at March 31, 2011, and said statements of
income and cash flows for the three months then ended, to absence of year-end
notes and to normal year-end audit adjustments, the Consolidated financial
condition of the Company and its Subsidiaries as at such dates and the
Consolidated results of the operations of the Company and its Subsidiaries for
the periods ended on such dates, all in accordance with generally accepted
accounting principles consistently applied. Since December 31, 2010, there has
been no Material Adverse Change except for any changes or events that are
disclosed in Quarterly Reports on Form 10-Q and Current Reports on Form 8-K that
have been filed by the Company with the Securities and Exchange Commission prior
to the date hereof.

42



--------------------------------------------------------------------------------



 



     (f) There is no pending or, to the knowledge of the Company, threatened
action, suit, investigation, litigation or proceeding, including, without
limitation, any Environmental Action, affecting the Company or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) could
be reasonably likely to have a Material Adverse Effect or (ii) purports to
affect the legality, validity or enforceability of this Agreement or any Note.
     (g) No Borrower is engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock. Following the application of the proceeds of each Advance, no
more than 25% of the value of the aggregate assets of each Borrower that are
subject to the restrictions of Section 5.02(a) or clause (c) of Section 5.02(b)
will consist of, or will be represented by, margin stock.
     (h) No Borrower is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
     (i) Neither the Information Memorandum nor any other information, exhibit
or report furnished by or on behalf of the Company or any other Loan Party to
the Agent or any Lender in connection with the negotiation and syndication of
this Agreement or pursuant to the terms of this Agreement contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein, when taken as a whole, not misleading in light
of the circumstances in which such statements were made.
     (j) The Company and each Consolidated Subsidiary have filed all tax returns
which were required to be filed except where failure to do so could not
reasonably be expected to have a Material Adverse Effect, and paid all taxes
shown thereon to be due, including interest and penalties, or are contesting
same in good faith and by proper proceedings and have provided adequate reserves
for payment thereof.
     (k) The Company and its Subsidiaries had good title to their respective
properties and assets, free and clear of all mortgages and encumbrances, except
such as are permitted by Section 5.02(a) and except covenants, restrictions,
rights, easements and minor irregularities in title which do not interfere with
the occupation, use and enjoyment by the Company or such Subsidiaries of such
properties and assets in the normal course of business as presently conducted or
do not materially impair the value thereof for such business.
     (l) The Company, Cooper US and each ERISA Affiliate have met their minimum
funding requirements under ERISA with respect to all of their Plans and have not
incurred any material liabilities to the PBGC under ERISA in connection with any
such Plan.
ARTICLE V
COVENANTS OF THE COMPANY
          SECTION 5.01. Affirmative Covenants. So long as any Advance shall
remain unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Company will:

43



--------------------------------------------------------------------------------



 



     (a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply, in all material respects, with all applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA, Environmental Laws and the Patriot Act.
     (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Company nor
any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors.
     (c) Maintenance of Insurance. Maintain, and cause each of its Significant
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Company or such Significant Subsidiary
operates; provided, however, that the Company and its Significant Subsidiaries
may self-insure to the same extent as other companies engaged in similar
businesses and owning similar properties in the same general areas in which the
Company or such Significant Subsidiary operates and to the extent consistent
with prudent business practice.
     (d) Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that the Company and its Subsidiaries may consummate any merger, consolidation,
reorganization, reincorporation, conveyance, transfer, lease or other
disposition permitted under Section 5.02(b) and provided further that neither
the Company nor any of its Subsidiaries shall be required to preserve any right
or franchise if the preservation thereof is no longer desirable in the conduct
of the business of the Company or such Subsidiary, as the case may be, and the
loss thereof is not disadvantageous in any material respect to the Company, such
Subsidiary or the Lenders.
     (e) Visitation Rights. At any reasonable time during customary business
hours and upon reasonable prior notice and from time to time, permit the Agent
or any of the Lenders or any agents or representatives thereof, to examine and
make copies of and abstracts from the records and books of account of, and visit
the properties of, the Company and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of the Company and any of its Subsidiaries with
any of their officers or directors and with their independent certified public
accountants; provided, that so long as no Event of Default is continuing, such
visits shall be limited to two times per fiscal year.
     (f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Company
and each such Subsidiary in accordance with generally accepted accounting
principles in effect from time to time.
     (g) Maintenance of Properties, Etc. Maintain and preserve, and cause each
of its Significant Subsidiaries to maintain and preserve, all of its properties
that are useful and necessary in the conduct of its business in good working
order and condition, ordinary wear and tear excepted.

44



--------------------------------------------------------------------------------



 



     (h) Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates (other than any Affiliate that is a Loan
Party) on terms that are fair and reasonable and no less favorable to the
Company or such Subsidiary than it would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate; provided that the foregoing shall
not prohibit transactions between or among the Company and any of its
Subsidiaries that does not involve any other Affiliate.
     (i) Reporting Requirements. Furnish to the Lenders:
     (i) as soon as available and in any event within five days after such
statements are due to be filed with the Securities and Exchange Commission for
each of the first three quarters of each fiscal year of the Company, the
Consolidated balance sheet of the Company and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the Company
and its Subsidiaries for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, duly certified (subject to absence
of year-end notes and to normal year-end audit adjustments) by the chief
financial officer or treasurer of the Company as having been prepared in
accordance with generally accepted accounting principles and certificates of the
chief financial officer or treasurer of the Company as to compliance with the
terms of this Agreement and setting forth in reasonable detail the calculations
necessary to demonstrate compliance with Section 5.03, provided that in the
event of any change in generally accepted accounting principles used in the
preparation of such financial statements, the Company shall also provide, if
necessary for the determination of compliance with Section 5.03, a statement of
reconciliation conforming such financial statements to GAAP;
     (ii) as soon as available and in any event within five days after such
statements are due to be filed with the Securities and Exchange Commission for
each fiscal year of the Company, a copy of the annual audit report for such year
for the Company and its Subsidiaries, containing the Consolidated balance sheet
of the Company and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion of the
Company’s independent public accountants, which opinion shall not be subject to
(a) any “going concern” or like qualification or exception or (b) any
qualification or exception as to the scope of the related audit, and
certificates of the chief financial officer or treasurer of the Company as to
compliance with the terms of this Agreement and setting forth in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.03,
provided that in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Company
shall also provide, if necessary for the determination of compliance with
Section 5.03, a statement of reconciliation conforming such financial statements
to GAAP;
     (iii) as soon as possible and in any event within five days after becoming
aware of the occurrence of each Default continuing on the date of such
statement, a statement of the chief financial officer or treasurer of the
Company setting forth details of such Default and the action that the Company
has taken and proposes to take with respect thereto;

45



--------------------------------------------------------------------------------



 



     (iv) promptly after the sending or filing thereof, copies of all financial
statements, reports and proxy statements that the Company sends to any of its
securityholders, and copies of all reports and registration statements that the
Company or any Subsidiary files with the Securities and Exchange Commission;
     (v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any of its Subsidiaries of the type described in Section 4.01(f); and
     (vi) such other information respecting the Company or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.
          The financial statements and reports described in paragraphs (i),
(ii), (iv) and (v) of this Section 5.01(h) will be deemed to have been delivered
hereunder if posted on the Company’s website at www.cooperindustries.com or
publicly available on the Securities and Exchange Commission’s EDGAR Database no
later than the date specified for delivery of same in paragraphs (i), (ii),
(iv) and (v) of this Section 5.01(h), as applicable.
          SECTION 5.02. Negative Covenants. So long as any Advance shall remain
unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Company will not:
     (a) Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:
     (i) Permitted Liens,
     (ii) purchase money Liens upon or in any real property or equipment
acquired or held by the Company or any Subsidiary in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the purpose of financing the acquisition of such
property or equipment, or Liens existing on such property or equipment at the
time of its acquisition (other than any such Liens created in contemplation of
such acquisition that were not incurred to finance the acquisition of such
property) or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount, provided, however, that no such Lien shall extend
to or cover any properties of any character other than the real property or
equipment being acquired, and no such extension, renewal or replacement shall
extend to or cover any properties not theretofore subject to the Lien being
extended, renewed or replaced,
     (iii) the Liens securing Debt and obligations in respect of Hedge
Agreements existing on the Effective Date, which Liens in principal amount (or,
in the case of any Hedge Agreement, Agreement Value) in excess of $10,000,000
are described on Schedule 5.02(a) hereto,
     (iv) Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Company or any Subsidiary of the Company or
becomes a Subsidiary of the Company; provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than

46



--------------------------------------------------------------------------------



 



those of the Person so merged into or consolidated with the Company or such
Subsidiary or acquired by the Company or such Subsidiary,
     (v) other Liens securing Debt and obligations in respect of Hedge
Agreements in an aggregate principal amount (and, in the case of any Hedge
Agreement, Agreement Value) not to exceed $250,000,000 at any time outstanding,
     (vi) Liens securing Debt incurred solely for the purpose of financing the
acquisition of all or substantially all of the assets or stock of another
Person; provided that on a pro forma basis after giving effect to any such
acquisition, the Company shall be in compliance with the covenants set forth in
Section 5.03; provided, further that no such Lien shall extend to or cover
properties other than the assets or stock (as applicable) being acquired in
connection with such acquisition,
     (vii) Liens incurred in connection with sales of accounts receivable to
factors or other third parties in the ordinary course of business for purposes
of collection,
     (viii) Liens in favor of the United States of America or any state thereof
or any department, agency, instrumentality or political subdivision of any such
jurisdiction to secure partial, progress, advance or other payments pursuant to
any contract or statute, or to secure any Debt payable to the foregoing incurred
for the purpose of financing or refinancing all or any part of the purchase
price or cost of constructing or improving the property subject to such
interests, including without limitation interests to secure Debt in respect of
any pollution control, industrial revenue bond or similar type of financing, and
     (ix) the replacement, extension or renewal of any Lien permitted by clause
(iii) or (iv) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt and obligations in respect of
Hedge Agreements, as applicable, secured thereby.
     (b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or a substantial part of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so,
except that (a) any Subsidiary of the Company may merge into, consolidate with
or dispose of assets to the Company or any other Subsidiary of the Company;
provided that if a Loan Party disposes of substantially all of its assets to a
Subsidiary that is not a Loan Party, the Subsidiary that is the transferee of
such assets shall expressly assume the obligations of the Loan Party hereunder,
(b) the Company may merge with any other Person so long as the Company is the
surviving Person, (c) the Company or any Subsidiary may sell, lease, transfer or
otherwise dispose of assets in a transaction (including a transfer of assets
through a merger or consolidation) with any other Person that is not a
Subsidiary, if the assets so disposed contributed less than 15% of Operating
Earnings for the fiscal year then most recently ended and (d) a Person that is
not a Subsidiary may be merged into or consolidated with the Company or any
Subsidiary; provided, in each case, that no Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.
     (c) Change in Nature of Business. Make, or permit any of its Significant
Subsidiaries, taken as a whole, to make, any material change in the nature of
its businesses as carried on at the date hereof.

47



--------------------------------------------------------------------------------



 



          SECTION 5.03. Financial Covenant. So long as any Advance shall remain
unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Company will as of the last day of each fiscal quarter
of the Company, maintain a ratio of Consolidated Debt to the sum of Consolidated
Debt plus Consolidated net worth of not greater than 0.60 : 1.00.
ARTICLE VI
EVENTS OF DEFAULT
          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
     (a) Any Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable; or any Borrower shall fail to pay any interest on
any Advance or make any other payment of fees or other amounts payable under
this Agreement or any Note within three Business Days after the same becomes due
and payable; or
     (b) Any representation or warranty made by any Borrower herein or by any
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made or deemed made; or
     (c) (i) The Company shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d) (with respect to maintenance of
existence), (h) or (i)(iii), 5.02 or 5.03 or (ii) any Loan Party shall fail to
perform or observe any other term, covenant or agreement contained in this
Agreement on its part to be performed or observed if such failure shall remain
unremedied for 30 days after written notice thereof shall have been given to the
Company by the Agent or any Lender; or
     (d) The Company or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt or any obligation in respect of any Hedge
Agreement that is outstanding in a principal amount (or, in the case of any
Hedge Agreement, an Agreement Value) of at least $50,000,000 in the aggregate
(but excluding Debt outstanding hereunder) of the Company or such Subsidiary (as
the case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt or obligation in respect of
such Hedge Agreement; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Debt or obligation in
respect of such Hedge Agreement and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to accelerate the maturity of such Debt or obligation in
respect of such Hedge Agreement; or any such Debt or obligation in respect of
such Hedge Agreement shall be declared to be due and payable, or required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption, or any prepayment or redemption from the proceeds of equity or debt
issuances, condemnation and similar awards. insurance proceeds or from cash
flow), purchased or defeased, or an offer to prepay, redeem, purchase or defease
such Debt or obligation in respect of such Hedge Agreement shall be required to
be made, in each case prior to the stated maturity thereof; or
     (e) Any Loan Party or any Significant Subsidiary shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall

48



--------------------------------------------------------------------------------



 



make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by or against any Loan Party or any Significant Subsidiary seeking
to adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or any Loan Party or any Significant Subsidiary shall
take any corporate action to authorize any of the actions set forth above in
this subsection (e); or
     (f) Judgments or orders for the payment of money in excess of $50,000,000
in the aggregate shall be rendered against the Company or any of its
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not be an Event of Default under
this Section 6.01(f) if and for so long as (i) the amount of such judgment or
order is covered by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (ii) such insurer, which
shall be rated at least “A” by A.M. Best Company, has been notified of, and has
not disputed the claim made for payment of, the amount of such judgment or
order; or
     (g) (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of the Company (or other securities
convertible into such Voting Stock) representing 40% or more of the combined
voting power of all Voting Stock of the Company; or (ii) during any period of up
to 24 consecutive months, commencing after the date of this Agreement,
individuals who at the beginning of such 24-month period were directors of the
Company shall cease for any reason (other than due to death, retirement or
disability) to constitute a majority of the board of directors of the Company
(except to the extent that individuals who at the beginning of such 24-month
period were replaced by individuals (x) elected by 66-2/3% of the remaining
members of the board of directors of the Company or (y) nominated for election
by a majority of the remaining members of the board of directors of the Company
and thereafter elected as directors by the shareholders of the Company; or (iii)
except pursuant to a transaction that is permitted by clause (a) of
Section 5.02(b), Cooper US shall for any reason cease to be a wholly owned
Subsidiary of the Company; or
     (h) (i) The occurrence of any ERISA Event, (ii) the partial or complete
withdrawal of Cooper US or any of its ERISA Affiliates from a Multiemployer Plan
or (iii) the reorganization, insolvency or termination of a Multiemployer Plan
or a determination that a Multiemployer Plan is in “endangered” or “critical”
status within the meaning of Section 432 of the Internal Revenue Code or
Section 305 of ERISA, which event or condition described in (i), (ii) or
(iii) above, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect.

49



--------------------------------------------------------------------------------



 



     (i) any provision of Article VII shall for any reason cease to be valid and
binding on or enforceable against any Loan Party, or any Loan Party shall so
state in writing;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, declare the
obligation of each Lender to make Advances (other than Advances to be made by an
Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing Banks
to issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrowers, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Borrower; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to any Borrower under the Federal
Bankruptcy Code, (A) the obligation of each Lender to make Advances (other than
Advances to be made by an Issuing Bank or a Lender pursuant to Section 2.03(c))
and of the Issuing Banks to issue Letters of Credit shall automatically be
terminated and (B) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
each Borrower.
          SECTION 6.02. Actions in Respect of the Letters of Credit upon
Default. If any Event of Default shall have occurred and be continuing, the
Agent may with the consent, or shall at the request, of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrowers to, and forthwith upon
such demand the Borrowers will, (a) pay to the Agent on behalf of the Lenders in
same day funds at the Agent’s office designated in such demand, for deposit in
the L/C Cash Collateral Account, an amount equal to the aggregate Available
Amount of all Letters of Credit then outstanding or (b) make such other
arrangements in respect of the outstanding Letters of Credit as shall be
acceptable to the Required Lenders and not more disadvantageous to the Borrowers
than clause (a); provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to any Borrower under the Federal
Bankruptcy Code, an amount equal to the aggregate Available Amount of all
outstanding Letters of Credit shall be immediately due and payable to the Agent
for the account of the Lenders without notice to or demand upon the Borrowers,
which are expressly waived by each Borrower, to be held in the L/C Cash
Collateral Account. If at any time an Event of Default is continuing the Agent
determines that any funds held in the L/C Cash Collateral Account are subject to
any right or claim of any Person other than the Agent and the Lenders or that
the total amount of such funds is less than the aggregate Available Amount of
all Letters of Credit, the Borrowers will, forthwith upon demand by the Agent,
pay to the Agent, as additional funds to be deposited and held in the L/C Cash
Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Agent determines to be free and clear of
any such right and claim. Upon the drawing of any Letter of Credit, to the
extent funds are on deposit in the L/C Cash Collateral Account, such funds shall
be applied to reimburse the Issuing Banks to the extent permitted by applicable
law. After all such Letters of Credit shall have expired or been fully drawn
upon and all other obligations of the Borrowers hereunder and under the Notes
shall have been paid in full or if no Event of Default is continuing at any
time, the balance, if any, in such L/C Cash Collateral Account shall be returned
to the Borrowers.
ARTICLE VII
GUARANTY

50



--------------------------------------------------------------------------------



 



          SECTION 7.01. Unconditional Guaranty; Limitation of Liability.
(a) Each Loan Party hereby absolutely, unconditionally and irrevocably jointly
and severally guarantees (as primary obligor and not merely as surety) the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all payment
obligations of each Borrower (or, in the case of a Loan Party that is a
Borrower, each other Borrower) now or hereafter existing under or in respect of
this Agreement and the Notes (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, costs, expenses or
otherwise (such obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, fees and expenses of
counsel) incurred by the Agent or any Lender in enforcing any rights under this
Agreement. Without limiting the generality of the foregoing, each Loan Party’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any Borrower to the Agent or any Lender under
or in respect of this Agreement and the Notes but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Borrower.
          (b) Each Subsidiary Guarantor, and by its acceptance of this Guaranty,
the Agent and each Lender, hereby confirms that it is the intention of all such
Persons that this Guaranty and the obligations of each Subsidiary Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty and the obligations of each Subsidiary Guarantor
hereunder. To effectuate the foregoing intention, the Agent, the Lenders and the
Loan Parties hereby irrevocably agree that the obligations of each Subsidiary
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will result in the obligations of such Subsidiary Guarantor under this
Guaranty not constituting a fraudulent transfer or conveyance.
          (c) Each Loan Party hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to the Agent or any Lender
under this Guaranty or any other guaranty, such Guarantor will contribute, to
the maximum extent permitted by law, such amounts to each other Loan Party and
each other guarantor so as to maximize the aggregate amount paid to the Agent
and the Lenders under or in respect of this Agreement and the Notes.
          SECTION 7.02. Guaranty Absolute. (a) Each Loan Party guarantees that
the Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement and the Notes, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Agent or any Lender with respect thereto. The obligations of each
Loan Party under or in respect of this Guaranty are independent of the
Guaranteed Obligations or any other obligations of any Borrower under or in
respect of this Agreement and the Notes, and a separate action or actions may be
brought and prosecuted against any Loan Party to enforce this Guaranty,
irrespective of whether any action is brought against any Borrower or whether
any Borrower is joined in any such action or actions. The liability of each Loan
Party under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and the each Loan Party hereby irrevocably waives any defenses
it may now have or hereafter acquire in any way relating to, any or all of the
following:
     (a) any lack of validity or enforceability of this Agreement, any Note or
any agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any Borrower under or in

51



--------------------------------------------------------------------------------



 



respect of this Agreement and the Notes, or any other amendment or waiver of or
any consent to departure from this Agreement or any Note, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Borrower or any of its Subsidiaries or
otherwise;
     (c) any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
     (d) any manner of application of any collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other obligations of any Borrower under this Agreement and the Notes or any
other assets of any Borrower or any of its Subsidiaries;
     (e) any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;
     (f) any failure of the Agent or any Lender to disclose to such Loan Party
any information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Borrower now or
hereafter known to the Agent or such Lender (such Loan Party waiving any duty on
the part of the Agent and the Lenders to disclose such information);
     (g) the failure of any other Person to execute or deliver this Guaranty or
any other guaranty or agreement or the release or reduction of liability of any
Loan Party or other guarantor or surety with respect to the Guaranteed
Obligations; or
     (h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Borrower or any other guarantor or surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of any Borrower or otherwise,
all as though such payment had not been made.
          SECTION 7.03. Waivers and Acknowledgments. (a) Each Loan Party hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Agent or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Borrower or
any other Person or any collateral.
     (b) Each Loan Party hereby unconditionally and irrevocably waives any right
to revoke this Guaranty and acknowledges that this Guaranty is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future.
     (c) Each Loan Party hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Agent or any

52



--------------------------------------------------------------------------------



 



Lender that in any manner impairs, reduces, releases or otherwise adversely
affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Loan Party or other rights of such Loan Party to
proceed against any Borrower, any other guarantor or any other Person or any
collateral and (ii) any defense based on any right of set-off or counterclaim
against or in respect of the obligations of such Loan Party hereunder.
     (d) Each Loan Party hereby unconditionally and irrevocably waives any duty
on the part of the Agent or any Lender to disclose to such Loan Party any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any Borrower or
any of its Subsidiaries now or hereafter known by the Agent or such Lender.
     (e) Each Loan Party acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by this
Agreement and the Notes and that the waivers set forth in Section 7.02 and this
Section 7.03 are knowingly made in contemplation of such benefits.
          SECTION 7.04. Subrogation. Each Loan Party hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of such Loan Party’s obligations
under or in respect of this Guaranty, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Agent or any Lender
against any Borrower or any other insider guarantor or any collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
any Borrower or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, all Letters of Credit shall have expired or been
terminated and the Commitments shall have expired or been terminated. If any
amount shall be paid to any Loan Party in violation of the immediately preceding
sentence at any time prior to the latest of (a) the payment in full in cash of
the Guaranteed Obligations and all other amounts payable under this Guaranty,
(b) the latest Termination Date and (c) the latest date of expiration or
termination of all Letters of Credit, such amount shall be received and held in
trust for the benefit of the Agent and the Lenders, shall be segregated from
other property and funds of such Loan Party and shall forthwith be paid or
delivered to the Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of this Agreement and the Notes, or
to be held as collateral for any Guaranteed Obligations or other amounts payable
under this Guaranty thereafter arising. If (i) any Loan Party shall make payment
to the Agent or any Lender of all or any part of the Guaranteed Obligations,
(ii) all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, (iii) the latest Termination Date
shall have occurred and (iv) all Letters of Credit shall have expired or been
terminated, the Agent and the Lenders will, at such Loan Party’s request and
expense, execute and deliver to such Loan Party appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Loan Party of an interest in the Guaranteed
Obligations resulting from such payment made by such Loan Party pursuant to this
Guaranty.
          SECTION 7.05. Subordination. Each Loan Party hereby subordinates any
and all debts, liabilities and other obligations owed to such Loan Party by any
Borrower (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.05:

53



--------------------------------------------------------------------------------



 



     (a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default under (including the commencement and continuation of any proceeding
under any Bankruptcy Law relating to such Borrower), such Loan Party may receive
regularly scheduled payments from such Borrower on account of the Subordinated
Obligations. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to such Borrower), however, unless the Required Lenders
otherwise agree, such Loan Party shall not demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.
     (b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to such Borrower, such Loan Party agrees that the Agent
and the Lenders shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Loan Party receives payment of any Subordinated Obligations.
     (c) Turn-Over. After the occurrence and during the continuance of any Event
of Default (including the commencement and continuation of any proceeding under
any Bankruptcy Law relating to such Borrower), such Loan Party shall, if the
Agent so requests, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for the Agent and the Lenders and deliver
such payments to the Agent on account of the Guaranteed Obligations (including
all Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Loan Party under the other provisions of this Guaranty.
     (d) Agent Authorization. After the occurrence and during the continuance of
any Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to such Borrower), the Agent is
authorized and empowered (but without any obligation to so do), in its
discretion, (i) in the name of such Loan Party, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations and to apply any amounts
received thereon to the Guaranteed Obligations (including any and all Post
Petition Interest), and (ii) to require such Loan Party (A) to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and (B) to
pay any amounts received on such obligations to the Agent for application to the
Guaranteed Obligations (including any and all Post Petition Interest).
          SECTION 7.06. Continuing Guaranty; Assignments. This Guaranty is a
continuing guaranty and a guaranty of payment (not merely of collection) and
shall (a) remain in full force and effect until the latest of (i) the
irrevocable payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (ii) the latest Termination Date and
(iii) the latest date of expiration or termination of all Letters of Credit,
(b) be binding upon each Loan Party, its successors and assigns and (c) inure to
the benefit of and be enforceable by the Agent and the Lenders and their
successors, transferees and assigns. Upon the sale, transfer or other
disposition of a Subsidiary Guarantor or all or substantially all of the assets
of any Subsidiary Guarantor to the extent permitted in accordance with the terms
hereof or upon such Guarantor otherwise ceasing to be a Subsidiary of the
Company organized under the laws of a state of the United States of America
without violation of the terms of this Agreement, such Subsidiary Guarantor
shall be automatically released from this Guaranty. Without limiting the
generality of clause (c) of the immediately preceding sentence, the Agent or any
Lender may assign or otherwise transfer all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or any
portion of its Commitments, the Advances owing to it and the Note or Notes held
by it) to any other Person, and

54



--------------------------------------------------------------------------------



 



such other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Agent or such Lender herein or otherwise, in each case as
and to the extent provided in Section 9.07.
ARTICLE VIII
THE AGENT
          SECTION 8.01. Appointment and Authority. Each of the Lenders and the
Issuing Banks hereby irrevocably appoints Citibank, N.A. to act on its behalf as
the Agent hereunder and under the Notes and authorizes the Agent to take such
actions on its behalf and to exercise such powers as are delegated to the Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Agent, the Lenders and the Issuing Banks, and neither the Company
nor any other Loan Party shall have rights as a third-party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any Notes (or any other similar term) with reference to the Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
          SECTION 8.02. Rights as a Lender. The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, the Company or any Subsidiary or other Affiliate thereof as if such Person
were not the Agent hereunder and without any duty to account therefor to the
Lenders.
          SECTION 8.03. Exculpatory Provisions. (a) The Agent shall not have any
duties or obligations except those expressly set forth herein, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Agent:
          (i) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
          (ii) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein); provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any debtor relief law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any debtor relief law; and
          (iii) shall not, except as expressly set forth herein, have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Company or any

55



--------------------------------------------------------------------------------



 



of its Affiliates that is communicated to or obtained by the Person serving as
the Agent or any of its Affiliates in any capacity.
     (b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 or 6.01), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Agent in writing by a Borrower, a Lender or an Issuing Bank.
     (c) Neither the Agent nor any member of the Agent’s Group shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement or the Information Memorandum, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document or the perfection or priority of any Lien or
security interest created or purported to be created hereby or (v) the
satisfaction of any condition set forth in Article III or elsewhere herein,
other than (but subject to the foregoing clause (ii)) to confirm receipt of
items expressly required to be delivered to the Agent. The Agent agrees to give
to each Lender prompt notice of each notice given to it by the Borrowers
pursuant to the terms of this Agreement.
          SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance, extension, renewal or increase of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank,
the Agent may presume that such condition is satisfactory to such Lender or
Issuing Bank unless an officer of the Agent responsible for the transactions
contemplated hereby shall have received notice to the contrary from such Lender
prior to the making of such Advance or the issuance of such Letter of Credit,
and in the case of a Borrowing, such Lender shall not have made available to the
Agent such Lender’s ratable portion of such Borrowing. The Agent may consult
with legal counsel (who may be counsel for the Company or any other Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
          SECTION 8.05. Delegation of Duties. The Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any Notes by
or through any one or more sub-agents appointed by the Agent. The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective

56



--------------------------------------------------------------------------------



 



activities in connection with the syndication of the Facilities as well as
activities as Agent. The Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
          SECTION 8.06. Resignation of Agent. (a) The Agent may at any time give
notice of its resignation to the Lenders, the Issuing Banks and the Company.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Company, to appoint a successor, which shall
be a bank with an office in New York, New York, or an Affiliate of any such bank
with an office in New York, New York. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Agent may (but shall not be obligated to),
on behalf of the Lenders and the Issuing Banks, appoint a successor Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
     (b) If the Person serving as Agent is a Defaulting Lender pursuant to
clause (v) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Company and such Person
remove such Person as Agent and, in consultation with the Company, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.
     (c) With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Agent shall be
discharged from its duties and obligations hereunder (except that in the case of
any collateral security held by the Agent on behalf of the Lenders or the
Issuing Banks hereunder, the retiring or removed Agent shall continue to hold
such collateral security until such time as a successor Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Agent shall instead be made by or to each Lender and Issuing Bank
directly, until such time, if any, as the Required Lenders appoint a successor
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed Agent, and
the retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder. The fees payable by the Company to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring or removed Agent’s
resignation or removal hereunder, the provisions of this Article and
Section 9.04 shall continue in effect for the benefit of such retiring or
removed Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.
     (d) Any resignation pursuant to this Section by a Person acting as Agent
shall, unless such Person shall notify the Company and the Lenders otherwise,
also act to relieve such Person and its Affiliates of any obligation to advance
or issue new, or extend existing, Letters of Credit where such issuance or
extension is to occur on or after the effective date of such resignation. Upon
the acceptance of a successor’s appointment as Agent hereunder, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring

57



--------------------------------------------------------------------------------



 



Issuing Bank and (ii) the retiring Issuing Bank shall be discharged from all of
their respective duties and obligations hereunder.
          SECTION 8.08. Non-Reliance on Agent and Other Lenders. Each Lender and
Issuing Bank acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and Issuing Bank
also acknowledges that it will, independently and without reliance upon the
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement or any related agreement or any document furnished
hereunder.
          SECTION 8.09. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, syndication agent or
co-documentation agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the Notes, except in
its capacity, as applicable, as the Agent, a Lender or an Issuing Bank
hereunder.
ARTICLE IX

MISCELLANEOUS
          SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the Notes, nor consent to any departure by any Loan Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders, do any of the following: (a) waive any of
the conditions specified in Section 3.01, (b) increase the Commitments of the
Lenders other than in accordance with Section 2.18, (c) reduce the principal of,
or interest on, the Advances or any fees or other amounts payable hereunder,
(d) postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or other amounts payable hereunder other than in accordance
with Section 2.19, (e) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Advances, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder, (f) release any Loan Party from any of its obligations under
Section 7.01 or (g) amend this Section 9.01; and provided further that (x) no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Agent under this Agreement or any Note and (y) no amendment,
waiver or consent shall, unless in writing and signed by the Issuing Banks in
addition to the Lenders required above to take such action, adversely affect the
rights or obligations of the Issuing Banks in their capacities as such under
this Agreement.
          SECTION 9.02. Notices, Etc. (a) Notices Generally. Except in the case
of notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:

58



--------------------------------------------------------------------------------



 



               (i) if to the Company or any other Loan Party, at the Company’s
address at 600 Travis Street, Suite 5600, Houston, TX 77002, Attention:
Treasurer, Telecopier No. (713) 209-8983, Telephone No. (713) 209-8488;
               (ii) if to the Agent, Citibank, N.A. at 1615 Brett Road, Building
#3, New Castle, Delaware 19720, Attention of Bank Loan Syndications, Facsimile
No. (212) 994-0961; Telephone No. (302) 894-6160;
               (iii) if to PNC Bank, National Association in its capacity as
Issuing Bank, to it at 6750 Miller Road, Brecksville OH 44141, Attention of
Commercial Loan Services (Facsimile No. 877-718-7656; Telephone
No. 440-546-7388), and if to any other Issuing Bank, to it at the address
provided in writing to the Agent and the Company at the time of its appointment
as an Issuing Bank hereunder;
               (iv) if to a Lender, to it at its address (or facsimile number)
set forth in its Administrative Questionnaire.
          Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
          (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agent, provided that the foregoing shall
not apply to notices to any Lender or Issuing Bank pursuant to Article II if
such Lender or Issuing Bank, as applicable, has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or the Company may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
          (c) Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
          (d) Platform.

59



--------------------------------------------------------------------------------



 



               (i) The Company agrees that the Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).
               (ii) The Platform is provided “as is” and “as available.” The
Agent Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Company, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Company’s or the Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material that the Company provides to the Agent
pursuant to this Agreement or the transactions contemplated therein which is
distributed to the Agent any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through the Platform.
          SECTION 9.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
          SECTION 9.04. Costs and Expenses. (a) Cooper US agrees to pay on
demand all reasonable costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer and
duplication expenses and (B) the reasonable fees and expenses of counsel for the
Agent with respect thereto and with respect to advising the Agent as to its
rights and responsibilities under this Agreement. Cooper US further agrees to
pay on demand all costs and expenses of the Agent and the Lenders, if any
(including, without limitation, reasonable counsel fees and expenses), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the Notes and the other documents to be
delivered hereunder, including, without limitation, reasonable fees and expenses
of counsel for the Agent and each Lender in connection with the enforcement of
rights under this Section 9.04(a).
          (b) Cooper US agrees to indemnify and hold harmless the Agent and each
Lender and each of their Affiliates and their officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances or Letters of Credit or (ii) the actual or alleged presence of
Hazardous Materials on any property of the Company or any of its Subsidiaries or
any Environmental Action relating in any way to the Company or any of its
Subsidiaries,

60



--------------------------------------------------------------------------------



 



except to the extent such claim, damage, loss, liability or expense is found in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 9.04(b) applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Company, its directors, equityholders or creditors or an Indemnified Party or
any other Person, whether or not any Indemnified Party is otherwise a party
thereto and whether or not the transactions contemplated hereby are consummated.
Each Loan Party agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Agent, any Lender, any of their
Affiliates, or any of their respective directors, officers, employees, attorneys
and agents, on any theory of liability, arising out of or otherwise relating to
the Notes, this Agreement, any of the transactions contemplated herein or the
actual or proposed use of the proceeds of the Advances. Additionally (and
without limitation of the indemnity provided in this Section) the Agent and each
Lender agree not to assert any claim for special, indirect, consequential or
punitive damages against any Loan Party or any of its Subsidiaries on any theory
of liability, arising out of or otherwise relating to the Notes, this Agreement
or any of the transactions contemplated herein.
          (c) If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by any Borrower to or for the account of a Lender (i) other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.05(b), 2.08, 2.10 or 2.12,
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender other than on the last day
of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 9.07 as a result of a
demand by the Company pursuant to Section 2.21 or (ii) as a result of a payment
or Conversion pursuant to Section 2.08, 2.10 or 2.12, such Borrower shall, upon
demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it reasonably incurs as
a result of such payment or Conversion, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.
          (d) Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
          (e) Reimbursement by Lenders. Each Lender severally agrees to
indemnify the Agent and each Issuing Bank (in each case, to the extent not
promptly reimbursed by the Borrowers and without limiting their obligation to do
so) from and against such Lender’s ratable share of any and all losses, claims,
damages, liabilities, obligations, penalties, actions, judgments, suits, costs,
disbursements and expenses, joint or several, of any kind or nature (including
the reasonable fees, charges and disbursements of any advisor or counsel for
such Person) that may be imposed on, incurred by, or asserted against the Agent
or any Issuing Bank, as the case may be, in any way relating to or arising out
of this Agreement or any action taken or omitted by the Agent or any Issuing
Bank hereunder; provided, however, that no Lender shall be liable for any
portion of such losses, claims, damages, liabilities, obligations, penalties,
actions, judgments, suits, costs, disbursements or expenses resulting from the
Agent’s or such Issuing Bank’s gross negligence or willful misconduct as found
in a final, non-appealable judgment by a court of competent jurisdiction.
Without limitation of the foregoing, each Lender agrees to reimburse the Agent
and each Issuing Bank for its ratable share of any costs and expenses
(including, without limitation, reasonable fees and expenses of counsel) payable
by the Company under Section 9.04(a), to the extent that the Agent or such
Issuing Bank is not promptly reimbursed for such costs and expenses by the
Borrowers.

61



--------------------------------------------------------------------------------



 



          SECTION 9.05. Right of Set-off. Upon either (a) the occurrence and
during the continuance of any Event of Default under Section 6.01(a) or 6.01(e)
or (b) (i) the occurrence and during the continuance of any Event of Default and
(ii) the making of the request or the granting of the consent specified by
Section 6.01 to authorize the Agent to declare the Advances due and payable
pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of the Company or any other Loan Party against any and
all of the obligations of the Company or any Borrower now or hereafter existing
under this Agreement and the Note held by such Lender, whether or not such
Lender shall have made any demand under this Agreement or such Note and although
such obligations may be unmatured. Each Lender agrees promptly to notify the
Company or the applicable Loan Party after any such set-off and application,
provided that the failure to give such notice shall not affect the validity of
such set-off and application; provided further, that in the event that any
Defaulting Lender exercises any such right of setoff, (x) all amounts so set off
will be paid over immediately to the Agent for further application in accordance
with the provisions of Section 2.20(a) and, pending such payment, will be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Agent, the Issuing Banks and the Lenders and
(y) the Defaulting Lender will provide promptly to the Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.
          SECTION 9.06. Binding Effect. This Agreement shall become effective
(other than Section 2.01, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Company, each other Loan Party and the Agent and when the Agent
shall have been notified by each Initial Lender that such Initial Lender has
executed it and thereafter shall be binding upon and inure to the benefit of the
Company, each other Loan Party, the Agent and each Lender and their respective
successors and assigns, except that neither the Company nor any other Borrower
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of each Lender (and any other attempted
assignment or transfer by any party hereto shall be null and void).
          SECTION 9.07. Assignments and Participations. (a) Successors and
Assigns Generally. No Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Advances at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
          (i) Minimum Amounts.

62



--------------------------------------------------------------------------------



 



     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and Letter of Credit Commitment
and/or the Advances at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender, no minimum amount need be assigned; and
     (B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, unless each of the Agent and, so long
as no Event of Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed).
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among the Revolving
Credit Commitments and the Letter of Credit Commitments on a non-pro rata basis.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred or (y) such assignment is to a Lender or an Affiliate of a Lender,
provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
five Business Days after having received notice thereof;
     (B) the consent of the Agent (such consent not to be unreasonably withheld
or delayed) shall be required for assignments in respect of the Revolving Credit
Commitments if such assignment is to a Person that is not a Lender or an
Affiliate of a Lender; and
     (C) the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment of the Revolving
Credit Commitments.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Agent an Administrative Questionnaire.
     (v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of the Company’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

63



--------------------------------------------------------------------------------



 



     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural Person.
     (vii) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, each Issuing Bank and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances and participations in
Letters of Credit in accordance with its Revolving Credit Commitment.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
          Subject to acceptance and recording thereof by the Agent pursuant to
paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11 and 9.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
          (c) Register. The Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain at one of its offices in the United States a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Advances owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by any Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.
          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Company or the Agent, sell participations to any Person
(other than a natural Person or the Company or any of the Company’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment

64



--------------------------------------------------------------------------------



 



and/or the Advances owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and (iii) the Borrowers, the Agent, the Issuing Banks and Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 9.04(e)
with respect to any payments made by such Lender to its Participant(s).
          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso of
Section 9.01 that affects such Participant. The Borrowers agrees that each
Participant shall be entitled to the benefits of Sections 2.11 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant agrees
to be subject to the provisions of Section 2.21 as if it were an assignee under
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of 9.05 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.15 as though it
were a Lender.
          Each Lender shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under the Internal Revenue
Code. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 2.11 and 2.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
shall not be entitled to the benefits of Section 2.14 unless the Company is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 2.14(e) as
though it were a Lender.
          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
          (h) Any Lender may, with notice to the Agent and the Company, fulfill
its Commitment by causing an Affiliate of such Lender to act as the Lender in
respect of any Borrower (and such Lender shall, to the extent of Advances made
to and participations in Letters of Credit issued for the account of such
Borrower, be deemed for all purposes hereof to have pro tanto assigned such
Advances and participations to such Affiliate in compliance with the provisions
of this Section 9.07(b)(iii)(c)).

65



--------------------------------------------------------------------------------



 



          SECTION 9.08. Confidentiality. Each of the Agent, the Lenders and the
Issuing Bank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it or its Affiliates (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any Note or any
action or proceeding relating to this Agreement or any Note or the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or participant in, or any prospective assignee of or participant in, any of
its rights or obligations under this Agreement, (ii) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap, derivative
or other transaction under which payments are to be made by reference to the
Company and its obligations, this Agreement or payments hereunder, (iii) any
rating agency, or (iv) the CUSIP Service Bureau or any similar organization,
(g) with the consent of the Company or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Agent, any Lender, the Issuing Bank or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Company.
          For purposes of this Section, “Information” means all information
received from the Company or any of its Subsidiaries relating to the Company or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Agent, any Lender or the Issuing Bank
on a nonconfidential basis prior to disclosure by the Company or any of its
Subsidiaries, provided that, in the case of information received from the
Company or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
          SECTION 9.09. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.
          SECTION 9.10. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.
          SECTION 9.11. Judgment. (a) If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due hereunder in Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

66



--------------------------------------------------------------------------------



 



          (b) The obligation of any Borrower in respect of any sum due from it
in any currency (the “Primary Currency”) to any Lender or the Agent hereunder
shall, notwithstanding any judgment in any other currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Agent (as the case may be), of any sum adjudged to be so due in such other
currency, such Lender or the Agent (as the case may be) may in accordance with
normal banking procedures purchase the applicable Primary Currency with such
other currency; if the amount of the applicable Primary Currency so purchased is
less than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to such Borrower such excess.
          SECTION 9.12. Jurisdiction, Etc. (a) Each party hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against any other party hereto or any Related
Party of the foregoing in any way relating to this Agreement or any Note or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each Loan Party hereby agrees that service of process in any
such action or proceeding brought in the any such New York State court or in
such federal court may be made upon the Company and each other Loan Party hereby
irrevocably appoints the Company its authorized agent to accept such service of
process, and agrees that the failure of the Company to give any notice of any
such service shall not impair or affect the validity of such service or of any
judgment rendered in any action or proceeding based thereon. The Company and
each other Loan Party hereby further irrevocably consent to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties hereto by registered or certified mail, postage prepaid, to the Company
at its address specified pursuant to Section 9.02. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. To the extent that any Loan Party has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, each Loan Party hereby irrevocably waives such immunity in
respect of its obligations under this Agreement.
          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          SECTION 9.13. No Liability of the Issuing Banks. The Borrowers assume
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letter of Credit. Neither an
Issuing Bank nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents

67



--------------------------------------------------------------------------------



 



should prove to be in any or all respects invalid, insufficient, fraudulent or
forged; (c) payment by such Issuing Bank against presentation of documents that
do not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the Letter of Credit;
or (d) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit, except that the applicable Borrower shall have a
claim against such Issuing Bank, and such Issuing Bank shall be liable to such
Borrower, to the extent of any direct, but not consequential, damages suffered
by such Borrower that such Borrower proves were caused by such Issuing Bank’s
willful misconduct or gross negligence when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary;
provided that nothing herein shall be deemed to excuse such Issuing Bank if it
acts with gross negligence or willful misconduct in accepting such documents.
          SECTION 9.14. Patriot Act Notice. Each Lender and the Agent (for
itself and not on behalf of any Lender) hereby notifies each Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender or the Agent, as applicable, to identify each Borrower in
accordance with the Patriot Act. Each Borrower shall provide such information
and take such actions as are reasonably requested by the Agent or any Lenders in
order to assist the Agent and the Lenders in maintaining compliance with the
Patriot Act.
          SECTION 9.15. Power of Attorney. Each Subsidiary of the Company may
from time to time authorize and appoint the Company as its attorney-in-fact to
execute and deliver (a) any amendment, waiver or consent in accordance with
Section 9.01 on behalf of and in the name of such Subsidiary and (b) any notice
or other communication hereunder, on behalf of and in the name of such
Subsidiary. Such authorization shall become effective as of the date on which
such Subsidiary delivers to the Agent a power of attorney enforceable under
applicable law and any additional information to the Agent as necessary to make
such power of attorney the legal, valid and binding obligation of such
Subsidiary.
          SECTION 9.16. No Fiduciary Duty. The Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrowers, their
stockholders and/or their affiliates. Each Borrower agrees that nothing in the
Agreement or the related documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Borrowers, their stockholders or
their affiliates, on the other. The Loan Parties acknowledge and agree that
(i) the transactions contemplated by the Agreement and the related documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Lenders, on the one hand, and
the Borrowers, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrowers, their stockholders or their affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise the
Borrowers, their stockholders or their affiliates on other matters) or any other
obligation to the Borrowers except the obligations expressly set forth in the
Agreement and the related Documents and (y) each Lender is acting solely as
principal and not as the agent or fiduciary of the Borrowers, their management,
stockholders, creditors or any other Person. Each Borrower acknowledges and
agrees that such Borrower has consulted its own legal and financial advisors to
the extent it deemed appropriate and that it is responsible for making its own
independent judgment

68



--------------------------------------------------------------------------------



 



with respect to such transactions and the process leading thereto. Each Borrower
agrees that it will not claim that any Lender has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to such Borrower, in
connection with such transaction or the process leading thereto.

69



--------------------------------------------------------------------------------



 



          SECTION 9.17. Waiver of Jury Trial. Each of the Company, the other
Loan Parties, the Agent and the Lenders hereby irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
Notes or the actions of the Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

             
PRESENT when the Common Seal of
COOPER INDUSTRIES PLC
           
was affixed hereto
           
 
                /s/ David A. Barta              
 
  Name:   David A. Barta    
 
  Title:   Senior Vice President
and Chief Financial Officer    
 
                /s/ Tyler W. Johnson              
 
  Name:   Tyler W. Johnson    
 
  Title:   Vice President and Treasurer    

         
Witness signature
Name:
  /s/ Terrance V. Helz
 
Terrance V. Helz    
Address:
  600 Travis, Suite 5600    
 
  Houston, TX 77002    
Occupation:
  Attorney    

 



--------------------------------------------------------------------------------



 



            COOPER US INC.
      By   /s/ David A. Barta         Name:   David A. Barta        Title:  
Senior Vice President and
Chief Financial Officer   

            By   /s/ Tyler W. Johnson         Name:   Tyler W. Johnson       
Title:   Vice President and Treasurer   

            COOPER B-LINE INC.,         as Subsidiary Guarantor
      By   /s/ John B. Reed         Name:   John B. Reed        Title:   Vice
President   

            By   /s/ Tyler W. Johnson         Name:   Tyler W. Johnson       
Title:   Treasurer   

            COOPER BUSSMANN, LLC,
       as Subsidiary Guarantor
      By   /s/ John B. Reed         Name:   John B. Reed        Title:   Vice
President   

            By   /s/ Tyler W. Johnson         Name:   Tyler W. Johnson       
Title:   Treasurer   

            COOPER CROUSE-HINDS, LLC,
       as Subsidiary Guarantor
      By   /s/ John B. Reed         Name:   John B. Reed        Title:   Vice
President   

            By   /s/ Tyler W. Johnson         Name:   Tyler W. Johnson       
Title:   Treasurer   

 



--------------------------------------------------------------------------------



 



            COOPER LIGHTING, LLC,
       as Subsidiary Guarantor
      By   /s/ John B. Reed         Name:   John B. Reed        Title:   Vice
President   

            By   /s/ Tyler W. Johnson         Name:   Tyler W. Johnson       
Title:   Treasurer   

            COOPER POWER SYSTEMS, LLC,
       as Subsidiary Guarantor
      By   /s/ John B. Reed         Name:   John B. Reed        Title:   Vice
President   

            By   /s/ Tyler W. Johnson         Name:   Tyler W. Johnson       
Title:   Treasurer   

            COOPER WIRING DEVICES, INC.,
       as Subsidiary Guarantor
      By   /s/ John B. Reed         Name:   John B. Reed        Title:   Vice
President   

            By   /s/ Tyler W. Johnson         Name:   Tyler W. Johnson       
Title:   Treasurer   

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
       as Agent and as Lender
      By   /s/ Andrew Sidford         Name:   Andrew Sidford        Title:  
Vice President   

            PNC BANK, NATIONAL ASSOCIATION
      By   /s/ Robin C. Bunch         Name:   Robin C. Bunch        Title:  
Credit Officer   

            BANK OF AMERICA, N.A.
      By   /s/ George Hlentzos         Name:   George Hlentzos        Title:  
Vice President   

            BARCLAYS BANK PLC
      By   /s/ Michael J. Mozer         Name:   Michael J. Mozer        Title:  
Vice President   

            DEUTSCHE BANK AG NEW YORK BRANCH
      By   /s/ Frederick W. Laird         Name:   Frederick W. Laird       
Title:   Managing Director   

            By   /s/ Heidi Sandquist         Name:   Heidi Sandquist       
Title:   Director   

            WELLS FARGO BANK, NATIONAL ASSOCIATION
      By   /s/ Greg Campbell         Name:   Greg Campbell        Title:  
Director   

 



--------------------------------------------------------------------------------



 



            AUSTRALIA AND NEW ZEALAND
BANKING GROUP LIMITED
      By   /s/ Robert Grillo         Name:   Robert Grillo        Title:  
Director   

            GOLDMAN SACHS BANK USA
      By   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory   

            HSBC BANK USA, N.A.
      By   /s/ B C Robinson         Name:   Bruce Robinson        Title:   Vice
President   

            THE BANK OF NEW YORK MELLON
      By   /s/ Robert Besser         Name:   Robert Besser        Title:  
Managing Director   

            UBS LOAN FINANCE LLC
      By   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director   

            By   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director   

 



--------------------------------------------------------------------------------



 



SCHEDULE I
COOPER INDUSTRIES PLC
FIVE YEAR CREDIT AGREEMENT
COMMITMENTS

                      Revolving
Credit   Letter of
Credit Name of Initial Lender   Commitment   Commitment
Australia and New Zealand Banking Group Limited
  $ 35,000,000          
Bank of America, N.A.
  $ 48,000,000          
The Bank of New York Mellon
  $ 35,000,000          
Barclays Bank PLC
  $ 48,000,000          
Citibank, N.A.
  $ 66,500,000          
Deutsche Bank AG New York Branch
  $ 48,000,000          
Goldman Sachs Bank USA
  $ 35,000,000          
HSBC Bank, USA, N.A.
  $ 35,000,000          
PNC Bank, National Association
  $ 66,500,000     $ 25,000,000  
UBS Loan Finance LLC
  $ 35,000,000          
Wells Fargo Bank, N.A.
  $ 48,000,000            
TOTAL
  $ 500,000,000     $ 25,000,000  

 



--------------------------------------------------------------------------------



 



Schedule 5.02(a) — Existing Liens
None.

 



--------------------------------------------------------------------------------



 



EXHIBIT A — FORM OF
PROMISSORY NOTE
U.S.$_______________ Dated: _______________, 201_
          FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a __________
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
_________________________ (the “Lender”) for the account of its Applicable
Lending Office on the Termination Date (each as defined in the Credit Agreement
referred to below) the principal sum of U.S.$[amount of the Lender’s Commitment
in figures] or, if less, the aggregate principal amount of the Advances made by
the Lender to the Borrower pursuant to the Credit Agreement dated as of May 26,
2011 among the Borrower, [Cooper Industries plc][Cooper US Inc.], the Subsidiary
Guarantors named therein, the Lender and certain other lenders parties thereto,
and Citibank, N.A. as Agent for the Lender and such other lenders (as amended or
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) outstanding on the Termination Date.
          The Borrower promises to pay interest on the unpaid principal amount
of each Advance from the date of such Advance until such principal amount is
paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.
          Both principal and interest in respect of each Advance are payable in
lawful money of the United States of America to the Agent at its account
maintained at 388 Greenwich Street, New York, New York 10013, in same day funds.
Each Advance owing to the Lender by the Borrower pursuant to the Credit
Agreement, and all payments made on account of principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Promissory Note.
          This Promissory Note is one of the Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Advance being evidenced by this Promissory
Note and (ii) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

                  [NAME OF BORROWER]    
 
           
 
  By    
 
Title:    

 



--------------------------------------------------------------------------------



 



ADVANCES AND PAYMENTS OF PRINCIPAL

                          Amount of             Amount of   Principal Paid  
Unpaid Principal   Notation Date   Advance   or Prepaid   Balance   Made By
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT B — FORM OF NOTICE OF
BORROWING
Citibank, N.A., as Agent
      for the Lenders parties
      to the Credit Agreement
      referred to below
      1615 Brett Road, Building #3
      New Castle, Delaware 19720
[Date]
          Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
          The undersigned, [Name of Borrower], refers to the Credit Agreement,
dated as of May 26, 2011 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders parties thereto and Citibank, N.A., as
Agent for said Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.02(a) of the Credit Agreement:
     (i) The Business Day of the Proposed Borrowing is _______________, 20_.
     (ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].
     (iii) The aggregate amount of the Proposed Borrowing is $______________.
     [(iv) The initial Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Borrowing is _____ month[s].]
          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing:
     (A) the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f) thereof (other than clause
(ii) thereof)) are correct, before and after giving effect to the Proposed
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date; and

 



--------------------------------------------------------------------------------



 



     (B) no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.

                  Very truly yours,    
 
                [NAME OF BORROWER]    
 
           
 
  By    
 
Title:    

 



--------------------------------------------------------------------------------



 



CUSIP Number:                                         
EXHIBIT C — FORM OF
ASSIGNMENT AND ASSUMPTION
Assignment and Assumption
          This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]11 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]12 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]13 hereunder are several and not joint.]14
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
          For an agreed consideration, [the][each] Assignor hereby irrevocably
sells and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including without limitation any letters
of credit included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.
1. Assignor[s]: ______________________
 

11   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   12   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   13   Select as appropriate.  
14   Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 



--------------------------------------------------------------------------------



 



 -2- 

             
 
                [Assignor [is] [is not] a Defaulting Lender]    
 
           
2.
  Assignee[s]:        
 
           
 
           
 
                [for each Assignee, indicate [Affiliate] of [identify Lender]  
 
 
            3.   Borrower(s):   Cooper Industries plc and Cooper US Inc.
 
            4.   Agent:   Citibank, N.A., as the administrative agent under the
Credit Agreement
 
            5.   Credit Agreement:   The $500,000,000 Credit Agreement dated as
of May 26, 2011 among Cooper Industries LLC, Cooper US Inc., the Lenders parties
thereto, Citibank, N.A., as Agent, and the other agents parties thereto]
 
           
6.
  Assigned Interest[s]:        

                                                  Aggregate
Amount of   Amount of   Percentage                 Commitment/   Commitment/  
Assigned of             Facility   Advances for all   Advances   Commitment/  
CUSIP Assignor[s]15   Assignee[s]16   Assigned17   Lenders18   Assigned8   
Advances19   Number
 
            $       $       %      
 
            $       $       %      
 
            $       $       %      

[7. Trade Date: ______________]20



--------------------------------------------------------------------------------



 



 -3- 
 

15   List each Assignor, as appropriate.   16   List each Assignee, as
appropriate.   17   Fill in the appropriate terminology for the types of
facilities under the Credit Agreement that are being assigned under this
Assignment (e.g., “Revolving Credit Commitment,” “Letter of Credit Commitment,”
etc.)   18   Amount to be adjusted by the counterparties to take into account
any payments or prepayments made between the Trade Date and the Effective Date.
  19   Set forth, to at least 9 decimals, as a percentage of the
Commitment/Advances of all Lenders thereunder.   20   To be completed if the
Assignor(s) and the Assignee(s) intend that the minimum assignment amount is to
be determined as of the Trade Date.



--------------------------------------------------------------------------------



 



-4-

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR[S]
[NAME OF ASSIGNOR]
      By:           Title:   

            [NAME OF ASSIGNOR]
      By:           Title:   

            ASSIGNEE[S]
[NAME OF ASSIGNEE]
      By:           Title:   

            [NAME OF ASSIGNEE]
      By:           Title:   

[Consented to and]23 Accepted:
CITIBANK, N.A., as Agent

         
By:
   
 
Title:    

[Consented to:]24
[NAME OF RELEVANT PARTY]
 

23   To be added only if the consent of the Agent is required by the terms of
the Credit Agreement.   24   To be added only if the consent of the Company
and/or other parties (e.g. Issuing Bank) is required by the terms of the Credit
Agreement.



--------------------------------------------------------------------------------



 



-5-

         
By:
   
 
Title:    



--------------------------------------------------------------------------------



 



-6-

ANNEX 1
Cooper Industries plc
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, or (iv) the performance or observance by the Company, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.
          1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 9.07(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 9.07(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(i) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender27, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and (b)
agrees that (i) it will, independently and without reliance on the Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender.
 

27   The concept of “Foreign Lender” should be conformed to the section in the
Credit Agreement governing withholding taxes and gross-up.



--------------------------------------------------------------------------------



 



-7-

     2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------



 



 

EXHIBIT D-1 — FORM OF
OPINION OF COUNSEL
FOR THE LOAN PARTIES
__________, 2011
To the Agent and each of the Lenders party
to the Credit Agreement
referred to below
Cooper Industries plc and Cooper US Inc.
Ladies and Gentlemen:
          This opinion is furnished to you pursuant to Section 3.01(d)(iv) of
the Credit Agreement, dated as of May 26, 2011 (the “Credit Agreement”), among
Cooper Industries plc, an Irish company (the “Company”), Cooper US Inc., a
Delaware corporation (“Cooper US”), the Subsidiary Guarantors party thereto
(together with the Company and Cooper US, the “Loan Parties”), the Lenders party
thereto and Citibank, N.A., as Agent for the Lenders. Unless otherwise defined
herein, terms defined in the Credit Agreement are used herein as therein
defined.
          We have acted as counsel for the Loan Parties in connection with the
preparation, execution and delivery of the Credit Agreement. In that capacity,
we have examined the following (collectively, the “Opinion Documents”):
     (1) the Credit Agreement; and
     (2) the Notes executed and delivered on the date hereof pursuant to
Section 3.01(d)(i) of the Credit Agreement.
     We have also reviewed such other documents and given consideration to such
matters of law and fact as we have deemed appropriate, in our professional
judgment, to render the opinions expressed in this letter. For purposes of the
opinions expressed herein, we have assumed (i) the genuineness of all signatures
on all documents submitted to us as originals, (ii) the authenticity of all
documents submitted to us as originals and the conformity to authentic original
documents of all documents submitted to us as copies, (iii) the absence of
duress, fraud, or mutual mistake of material facts on the part of the parties to
the Opinion Documents and (iv) the legal capacity and competency of natural
Persons.
     We have further assumed that (i) each party to the Opinion Documents (other
than the Loan Parties) has all requisite power and authority to enter into and
perform its obligations under the Opinion Documents to which it is a party, and
has complied with all applicable laws and regulations to which it may be
subject, (ii) the Opinion Documents have been duly authorized, executed and
delivered by each party thereto (other than the Loan Parties) and constitute the
legal, valid and binding obligations of each party thereto (other than the Loan
Parties) and (iii) to the extent applicable law requires that the Lenders act in
accordance with applicable duties of good faith or fair dealing, in a
commercially reasonable manner, or otherwise in compliance with applicable legal
requirements in exercising their rights and



--------------------------------------------------------------------------------



 



-2-

remedies under the Opinion Documents, the Agent and the Lenders will fully
comply with such legal requirements, notwithstanding any provisions of the
Opinion Documents that purport to grant the Agent or the Lenders, as applicable,
the right to act or fail to act in a manner contrary to such legal requirements,
or based on its or their sole judgment or in its or their sole discretion or
provisions of similar import.
     We have further assumed, with your permission, the accuracy of each of the
matters set forth below, and we have made no independent inquiry or
investigation with respect thereto:
     (1) each Loan Party is a corporation or limited liability company, duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization;
     (2) each Loan Party has the organizational power and authority to carry on
its business as now conducted and to execute and deliver and to perform its
obligations under the Opinion Documents;
     (3) each Loan Party has taken all necessary organizational action to
authorize the execution and delivery of and the performance of its obligations
under the Opinion Documents;
     (4) the execution and delivery by each Loan Party of the Opinion Documents
to which it is a party and the performance by such Loan Party of its obligations
thereunder (i) require no approval, authorization, consent, adjudication or
order of any governmental authority of its jurisdiction of organization or any
political subdivision thereof that has not been obtained, (ii) do not violate
any provision of applicable law or regulation of its jurisdiction of
organization, or of any judgment, injunction, order, or decree issued by any
judicial or administrative authority that is binding on such Loan Party, and
(iii) do not contravene or constitute a default under the organizational
documents of such Loan Party; and
     (5) each Loan Party has duly executed and delivered each Opinion Document
to which it is a party.
     The opinions expressed herein are limited to the law of the State of New
York and applicable United States federal law that, in each case, is in our
experience normally applicable to general business organizations not engaged in
regulated business activities and to transactions of the type contemplated
between the Loan Parties, on the one hand, and the other parties to the Opinion
Documents, on the other hand, but without our having made any special
investigation as to any other law.
     Finally, we express no opinion as to any matter arising under any federal
or state securities laws or regulations, antitrust or trade regulation laws or
regulations, environmental laws or regulations, tax laws or regulations, pension
and employee benefit laws and regulations, laws or regulations relating to
licenses, permits, approvals, or similar matters applicable to the businesses or
activities of the Loan Parties, or any matters of local or municipal laws or
regulations or the laws or regulations of any local agencies or political
subdivisions within any state or any other laws or regulations that are
applicable to the subject transactions or the parties thereto because of the
nature or extent of their business.
     Based on the foregoing, and subject to the assumptions, limitations,
qualifications and exceptions stated herein, we are of the opinion that:
     1. The execution and delivery by each Loan Party of each Opinion Document
to which it is a party and the performance by each Loan Party of its obligations
thereunder (i) require no approval, authorization, consent, adjudication or
order of any governmental authority of the State of New York or of the United
States of America that has not been obtained and (ii) do not violate any law or
regulation of



--------------------------------------------------------------------------------



 



-3-

the State of New York or of the United States of America binding on the Loan
Parties that in our experience is normally applicable to general business
organizations in connection with transactions of the type contemplated by the
Opinion Documents.
     2. Each Opinion Document constitutes the legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
in accordance with its terms.
     3. Assuming that the proceeds of the Advances are used solely for the
purposes set forth in the Credit Agreement, none of the transactions
contemplated by the Opinion Documents will violate Regulations T, U and X of the
Board of Governors of the Federal Reserve System.
          The opinions expressed herein are subject in their entirety to the
following limitations, qualifications and exceptions:
          (1) The opinions expressed herein do not purport to cover, and we
express no opinion with respect to, the applicability of Section 548 of the
federal Bankruptcy Code or any comparable provision of state law, including
provisions relating to fraudulent conveyances.
          (2) The opinion expressed in paragraph 2 above is also qualified to
the extent that the enforceability of the Opinion Documents may be limited by
the effect of (i) bankruptcy, insolvency, reorganization, moratorium and other
similar laws affecting the rights and remedies of creditors (including, without
limitation, matters of contract rejection, fraudulent conveyances and
obligations, turn-over, preference, equitable subordination, automatic stay, and
substantive consolidation under federal bankruptcy laws, as well as state laws
regarding fraudulent transfers, obligations, and conveyances, and state
receivership laws), or (ii) general principles of equity, whether applied by a
court of law or equity (including, without limitation, principles governing the
availability of specific performance, injunctive relief or other traditional
equitable remedies, principles affording traditional equitable defenses such as
waiver, laches and estoppel, and legal standards requiring reasonableness or
materiality of breach for exercise of remedies or providing for defenses based
on impracticability or impossibility of performance.
          (3) No opinion is expressed with respect to the validity, binding
effect, or enforceability of those provisions (if any) of the Opinion Documents:
               (a) requiring indemnification for, or providing exculpation,
release, or exemption from liability for, any action or inaction by any other
person or entity, to the extent such action or inaction involves gross
negligence, willful misconduct or unlawful conduct on the part of any such
person or entity or to the extent arising under the securities laws or otherwise
contrary to public policy;
               (b) providing that waivers or consents by a party or
modifications to such documents may not be given effect unless in writing or in
compliance with particular requirements or that the provisions of such documents
are severable;
               (c) purporting to permit the exercise, under certain
circumstances, of rights or remedies without notice or without providing
opportunity to cure failures to perform;
               (d) requiring the payment of expenses or attorneys’ fees, except
to the extent that a court determines such fees to be reasonable; or
               (e) to the extent that such provisions constitute a waiver of
illegality as a defense to performance of contract obligations.



--------------------------------------------------------------------------------



 



-4-

          (4) In connection with the provisions of the Opinion Documents whereby
any Loan Party submits to the jurisdiction of any federal court of competent
jurisdiction, we note the limitations of 28 U.S.C. §§ 1331 and 1332 on Federal
court jurisdiction.
          (5) We express no opinion as to (i) Section 2.15 of the Credit
Agreement insofar as it provides that any Lender purchasing a participation from
another Lender pursuant thereto may exercise set-off or similar rights with
respect to such participation and (ii) the effect of the law of any jurisdiction
other than the State of New York wherein any Lender may be located or wherein
enforcement of the Credit Agreement or the Notes may be sought that limits the
rates of interest legally chargeable or collectible.
     A copy of this opinion letter may be delivered by any of you to any Person
that becomes a Lender in accordance with the provisions of the Credit Agreement.
Any such Person may rely on the opinions expressed above as if this opinion
letter were addressed and delivered to such Person on the date hereof.
     This opinion letter is furnished to you solely in connection with the
transactions contemplated by the Opinion Documents and is solely for your
benefit, and may not be relied upon by any other Person or for any other purpose
without our prior written consent.
Very truly yours,
MEO: mg



--------------------------------------------------------------------------------



 



 

EXHIBIT D-2 — FORM OF
OPINION OF COUNSEL
FOR THE LOAN PARTIES



--------------------------------------------------------------------------------



 



 

EXHIBIT D-3 — FORM OF
OPINION OF COUNSEL
FOR THE LOAN PARTIES
[__________], 2011
To the Agent and each of the Lenders party
to the Credit Agreement
referred to below
Cooper Industries plc and Cooper US Inc.
Ladies and Gentlemen:
          I have acted as counsel to Cooper Industries plc, an Irish company
(the “Company”), and Cooper US Inc., a Delaware corporation (“Cooper US”) in
connection with a Credit Agreement, dated as of May 26, 2011 (the “Credit
Agreement”), among the Company, Cooper US, the Subsidiary Guarantors party
thereto (together with Cooper US, collectively, the “Opinion Parties”; and
together with Cooper US and the Company, collectively, the “Loan Parties”), the
Lenders party thereto and Citibank, N.A., as Agent for said Lenders. This
opinion is furnished to you as required by Section 3.01(d)(iv) of the Credit
Agreement. Unless otherwise defined herein, capitalized terms used herein are
used as defined in the Credit Agreement.
          I am a member of the State Bar of Texas. As Associate General Counsel
of the Company and Cooper US, I am familiar with the corporate records and the
affairs and operations of the Loan Parties. I have made such investigations and
reviewed such documents and records as deemed appropriate for purposes of this
opinion.
          Based on the foregoing and subject to other qualifications or
limitations stated below, as of the date hereof, I am of the opinion that:
     1. Each Opinion Party is a corporation or limited liability company, duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization.
     2. The execution, delivery and performance by each Opinion Party of the
Credit Agreement and, in the case of Cooper US, the Notes, and the consummation
of the transactions contemplated thereby, are within such Opinion Party’s
corporate or limited liability company powers, have been duly authorized by all
necessary corporate or limited liability company action, and do not contravene
the organizational documents of such Opinion Party. The Credit Agreement and, in
the case of Cooper US, the Notes executed and delivered on the date hereof
pursuant to Section 3.01(d)(i) of the Credit Agreement, have been duly executed
and delivered on behalf of each Opinion Party that is stated to be a party
thereto.
     3. No authorization, approval or other action by, and no notice or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by any Opinion Party of
the Credit Agreement or, in the



--------------------------------------------------------------------------------



 



 

case of Cooper US, the Notes executed and delivered on the date hereof pursuant
to Section 3.01(d)(i) of the Credit Agreement.
     4. To the best of my knowledge, there are no pending or overtly threatened
actions or proceedings against the Company or any of its Subsidiaries before any
court, governmental agency or arbitrator that purport to affect the legality,
validity, binding effect or enforceability of the Credit Agreement or any of the
Notes delivered on the date hereof pursuant to Section 3.01(d)(i) of the Credit
Agreement or the consummation of the transactions contemplated thereby or that
are likely to have a materially adverse effect upon the financial condition or
operations of the Company or any of its Subsidiaries.
     5. The making and performance by each Loan Party of the Credit Agreement
will result in no default under any agreement of which I have knowledge
affecting or purporting to affect such Loan Party’s right to borrow money or
guaranty obligations or such Loan Party’s obligations under the Credit Agreement
(other than agreements for goods or services purchased in the ordinary course of
business which are not material in amount).
     The foregoing opinions are limited in all respects to the General
Corporation Law of the State of Delaware, the Delaware Limited Liability Company
Act, the New York Business Corporation Law, the laws of the State of Texas and
the federal laws of the United States, and I assume no responsibility as to the
applicability thereto, or the effect thereon, of the laws of any other
jurisdiction, including, without limitation, the laws of any jurisdiction in
which you are located.
     The opinion expressed in paragraph 1 above with respect to the valid
existence and good standing of the Opinion Parties is based solely upon the
following: (i) the certificate, dated May 19, 2011, from the Secretary of State
of the State of New York as to the existence and good standing in the State of
New York of Cooper Wiring Devices, Inc.; (ii) the certificate, dated May 20,
2011, from the Secretary of State of the State of Delaware as to the existence
and good standing in the State of Delaware of Cooper US; (iii) the certificate,
dated May 20, 2011, from the Secretary of State of the State of Delaware as to
the existence and good standing in the State of Delaware of Cooper B-Line, Inc.;
(iv) the certificate, dated May 20, 2011, from the Secretary of State of the
State of Delaware as to the existence and good standing in the State of Delaware
of Cooper Bussman, LLC; (v) the certificate, dated May 20, 2011, from the
Secretary of State of the State of Delaware as to the existence and good
standing in the State of Delaware of Cooper Crouse-Hinds, LLC; (vi) the
certificate, dated May 20, 2011, from the Secretary of State of the State of
Delaware as to the existence and good standing in the State of Delaware of
Cooper Lighting, LLC; and (vii) the certificate, dated May 20, 2011, from the
Secretary of State of the State of Delaware as to the existence and good
standing in the State of Delaware of Cooper Power Systems, LLC.
     A copy of this opinion letter may be delivered by any of you to any person
that becomes a Lender in accordance with the provisions of the Credit Agreement.
Any such person may rely on the opinions expressed above as if this opinion
letter were addressed and delivered to such person on the date hereof.
     The opinions expressed and the statements herein made are solely for your
benefit as parties to the Credit Agreement and may not be relied upon by any
other person or furnished to anyone else without my prior written permission.
Very truly yours,

 